UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22436 EntrepreneurShares Series Trust (Exact name of registrant as specified in charter) 470 Atlantic Avenue, Suite 400 Boston, Massachusetts02210 (Address of principal executive offices) (Zip code) Dr. Joel M. Shulman (Name and address of agent for service) Registrant's telephone number, including area code: (800) 287-9469 Date of fiscal year end: June 30 Date of reporting period: July 1, 2013 – June 30, 2014 Item 1. Proxy Voting Record. EntrepreneurShares Global Fund Sonic Automotive, INC. Ticker: SAH Security ID: 83545G-102 Meeting Date: 16-Apr-14 Meeting Type: ANNUAL Record Date: 7-Mar-14 # PROPOSAL MGT REC VOTE CAST SPONSOR Elect director O. BRUTON SMITH FOR FOR MANAGEMENT Elect director B. SCOTT SMITH FOR FOR MANAGEMENT Elect director DAVID BRUTON SMITH FOR FOR MANAGEMENT Elect director WILLIAM I. BELK FOR FOR MANAGEMENT Elect director WILLIAM R. BROOKS FOR FOR MANAGEMENT Elect director BERNARD C. BYRD, JR FOR FOR MANAGEMENT Elect director VICTOR H. DOOLAN FOR FOR MANAGEMENT Elect director ROBERT HELLER FOR FOR MANAGEMENT Elect director ROBERT L. REWEY FOR FOR MANAGEMENT 2 TO CONDUCT A NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION PAID TO OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE ACCOMPANYING PROXY STATEMENT. FOR FOR MANAGEMENT 3 TO CONSIDER AND APPROVE AN AMENDMENT AND RESTATEMENT OF THE SONIC AUTOMOTIVE, INC. INCENTIVE COMPENSATION PLAN. FOR FOR MANAGEMENT 4 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS SONIC'S INDEPENDENT PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2014. FOR FOR MANAGEMENT LVMH Moet Hennessy Louis Vui Ticker: Security ID: FR0000121014 Meeting Date: 10-Apr-14 Meeting Type: Record Date: 14-Mar-14 # PROPOSAL MGT REC VOTE CAST SPONSOR Approval of the annual corporate financial statements for the financial year ended on December 31, 2013 FOR FOR MANAGEMENT Approval of the consolidated financial statements for the financial year ended on December 31, 2013 FOR FOR MANAGEMENT Approval of the regulated agreements FOR FOR MANAGEMENT Allocation of income and setting the dividend FOR FOR MANAGEMENT Renewal of term of Mrs. Delphine Arnault as Board member FOR FOR MANAGEMENT Renewal of term of Mr. Nicolas Bazire as Board member FOR FOR MANAGEMENT Renewal of term of Mr. Antonio Belloni as Board member FOR FOR MANAGEMENT Renewal of term of Mr. Diego Della Valle as Board member FOR FOR MANAGEMENT Renewal of term of Mr. Pierre Gode as Board member FOR FOR MANAGEMENT Renewal of term of Mrs. Marie-Josee Kravis as Board member FOR FOR MANAGEMENT Renewal of term of Mr. Paolo Bulgari as Censor FOR FOR MANAGEMENT Renewal of term of Mr. Patrick Houel as Censor FOR FOR MANAGEMENT Renewal of term of Mr. Felix G. Rohatyn as Censor FOR FOR MANAGEMENT Appointment of Mrs. Marie-Laure Sauty De Chalon as Board member FOR FOR MANAGEMENT Reviewing the elements of compensation owed or paid to Mr. Bernard Arnault, Chairman of the Board of Directors and CEO FOR FOR MANAGEMENT Reviewing the elements of compensation owed or paid to Mr. Antonio Belloni, Managing Director FOR FOR MANAGEMENT Authorization to be granted to the Board of Directors to trade in Company's shares FOR FOR MANAGEMENT E.18 Authorization to be granted to the Board of Directors to reduce share capital by cancellation of shares FOR FOR MANAGEMENT E.19 Approval of the transformation of the legal form of the company by adopting the form of a European company and approval of the terms of the proposed transformation FOR FOR MANAGEMENT E.20 Approval of the amendments to the bylaws of the Company as a European Company FOR FOR MANAGEMENT Under Armour, Inc. Ticker: UA Security ID: Meeting Date: 13-May-14 Meeting Type: Annual Record Date: 26-Mar-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTORS: Kevin A. Plank FOR FOR MANAGEMENT Byron K. Adams, Jr. FOR FOR MANAGEMENT Douglas E. Coltharp FOR FOR MANAGEMENT Anthony W. Deering FOR FOR MANAGEMENT A.B. Krongard FOR FOR MANAGEMENT William R. McDermott FOR FOR MANAGEMENT Eric T. Olson FOR FOR MANAGEMENT Harvey L. Sanders FOR FOR MANAGEMENT Thomas J. Sippel FOR FOR MANAGEMENT 2 TO APPROVE, BY A NON-BINDING ADVISORY VOTE, THE COMPENSATION OF EXECUTIVES AS DISCLOSED IN THE "EXECUTIVE COMPENSATION" SECTION OF THE PROXY STATEMENT, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS AND TABLES. FOR FOR MANAGEMENT 3 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. FOR FOR MANAGEMENT The GEO Group, Inc. Ticker: GEO Security ID: 36159R-103 Meeting Date: 2-May-14 Meeting Type: Annual Record Date: 26-Mar-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTORS: Clarence E. Anthony FOR FOR MANAGEMENT Norman A. Carlson FOR FOR MANAGEMENT Anne N. Foreman FOR FOR MANAGEMENT Richard H. Glanton FOR FOR MANAGEMENT Christopher C. Wheeler FOR FOR MANAGEMENT George C. Zoey FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR 2014. FOR FOR MANAGEMENT 3 TO HOLD AN ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. FOR FOR MANAGEMENT 4 TO APPROVE THE GEO GROUP, INC. 2, WHICH WE REFER TO AS THE 2014 PLAN. FOR FOR MANAGEMENT 5 TO TRANSACT ANY OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENTS OR POSTPONEMENTS THEREOF. FOR FOR MANAGEMENT USANA Health Sciences, Inc. Ticker: USNA Security ID: 90328M-107 Meeting Date: 30-Apr-14 Meeting Type: Annual Record Date: 26-Mar-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTORS: ROBERT ANCIAUX FOR FOR MANAGEMENT GILBERT A. FULLER FOR FOR MANAGEMENT JERRY G. MCCLAIN FOR FOR MANAGEMENT RONALD S. POELMAN FOR FOR MANAGEMENT MYRON W. WENTZ, PH.D. FOR FOR MANAGEMENT 2 TO RATIFY THE SELECTION OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR 2014. FOR FOR MANAGEMENT 3 TO HOLD AN ADVISORY VOTE ON A RESOLUTION TO APPROVE THE COMPENSATION OF THE COMPANYS NAMED EXECUTIVE OFFICERS (AS DEFINED IN OUR PROXY STATEMENT). FOR FOR MANAGEMENT American Axle & Manufacturing Holdings Ticker: AXL Security ID: 024061-103 Meeting Date: 5-May-14 Meeting Type: Annual Record Date: 4-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR JAMES A. MCCASLIN FOR FOR MANAGEMENT WILLIAM P. MILLER II FOR FOR MANAGEMENT SAMUEL VALENTI III FOR FOR MANAGEMENT 2 APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 3 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. FOR FOR MANAGEMENT Travelzoo, Inc. Ticker: TZOO Security ID: 89421Q-205 Meeting Date: 9-May-14 Meeting Type: Annual Record Date: 4-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR HOLGER BARTEL FOR FOR MANAGEMENT RALPH BARTEL FOR FOR MANAGEMENT MICHAEL KARG FOR FOR MANAGEMENT DONOVAN NEALE-MAY FOR FOR MANAGEMENT MARY REILLY FOR FOR MANAGEMENT 2 APPROVAL OF STOCK OPTIONS GRANT UNDER A NONQUALIFIED STOCK OPTION AGREEMENT FOR FOR MANAGEMENT 3 ADVISORY VOTE ON THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS OF THE COMPANY FOR FOR MANAGEMENT EBAY, Inc. Ticker: EBAY Security ID: 278642-103 Meeting Date: 13-May-14 Meeting Type: Annual Record Date: 4-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR FRED D. ANDERSON FOR FOR MANAGEMENT EDWARD W. BARNHOLT FOR FOR MANAGEMENT SCOTT D. COOK FOR FOR MANAGEMENT JOHN J. DONAHOE FOR FOR MANAGEMENT 2 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 3 TO APPROVE THE AMENDMENT AND RESTATEMENT OF OUR 2 FOR FOR MANAGEMENT 4 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITORS FOR OUR FISCAL YEAR ENDING DECEMBER 31, 2014. FOR FOR MANAGEMENT 5 TO CONSIDER A STOCKHOLDER PROPOSAL SUBMITTED BY JOHN CHEVEDDEN REGARDING STOCKHOLDER ACTION BY WRITTEN CONSENT WITHOUT A MEETING, IF PROPERLY PRESENTED BEFORE THE MEETING. AGAINST AGAINST STOCKHOLDER 6 TO CONSIDER A STOCKHOLDER PROPOSAL SUBMITTED BY THE ICAHN GROUP RECOMMENDING THAT WE ENGAGE AN INVESTMENT BANKING FIRM TO EFFECTUATE A SPIN-OFF OF OUR PAYMENTS SEGMENT (REFERRED TO AS PAYPAL) INTO A SEPARATELY TRADED COMPANY, IF PROPERLY PRESENTED BEFORE THE MEETING. AGAINST AGAINST STOCKHOLDER Cohen & Steers, Inc. Ticker: CNS Security ID: 19247A-100 Meeting Date: 8-May-14 Meeting Type: Annual Record Date: 4-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR ELECTION OF DIRECTOR: MARTIN COHEN FOR FOR MANAGEMENT ELECTION OF DIRECTOR: ROBERT H. STEERS FOR FOR MANAGEMENT ELECTION OF DIRECTOR: PETER L. RHEIN FOR FOR MANAGEMENT ELECTION OF DIRECTOR: RICHARD P. SIMON FOR FOR MANAGEMENT ELECTION OF DIRECTOR: EDMOND D. VILLANI FOR FOR MANAGEMENT ELECTION OF DIRECTOR: FRANK T. CONNOR FOR FOR MANAGEMENT 2 RATIFICATION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. FOR FOR MANAGEMENT 3 APPROVAL, BY NON-BINDING VOTE, OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT EXACTECH, INC. Ticker: EXAC Security ID: 30064 E-109 Meeting Date: 8-May-14 Meeting Type: Annual Record Date: 4-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR WILLIAM PETTY, M.D.* FOR FOR MANAGEMENT RICHARD C. SMITH* FOR FOR MANAGEMENT W. ANDREW KRUSEN JR.# FOR FOR MANAGEMENT 2 APPROVE THE NON-BINDING ADVISORY RESOLUTION ON THE NAMED EXECUTIVE OFFICERS' COMPENSATION FOR FOR MANAGEMENT 3 APPROVE THE AMENDED AND RESTATED EXACTECH, INC. 2 FOR FOR MANAGEMENT 4 RATIFY SELECTION OF MCGLADREY LLP AS THE COMPANY'S PRINCIPAL INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING DECEMBER 31, 2014 FOR FOR MANAGEMENT Papa John's International Inc Ticker: PZZA Security ID: 698813-102 Meeting Date: 29-Apr-14 Meeting Type: Annual Record Date: 4-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR ELECTION OF DIRECTOR: JOHN H. SCHNATTER FOR FOR MANAGEMENT ELECTION OF DIRECTOR: MARK S. SHAPIRO FOR FOR MANAGEMENT 2 RATIFICATION OF THE SELECTION OF INDEPENDENT AUDITORS: TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE 2 FOR FOR MANAGEMENT 3 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 4 APPROVAL OF AMENDMENT TO OUR CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS. FOR FOR MANAGEMENT 5 APPROVAL OF AMENDMENT TO OUR CERTIFICATE OF INCORPORATION TO INCREASE THE TOTAL NUMBER OF AUTHORIZED SHARES OF COMMON STOCK. FOR FOR MANAGEMENT GOOGLE Inc. Ticker: GOOG Security ID: 38259P-508 Meeting Date: 14-May-14 Meeting Type: Annual Record Date: 4-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR LARRY PAGE FOR FOR MANAGEMENT SERGEY BRIN FOR FOR MANAGEMENT ERIC E. SCHMIDT FOR FOR MANAGEMENT L. JOHN DOERR FOR FOR MANAGEMENT DIANE B. GREENE FOR FOR MANAGEMENT JOHN L. HENNESSY FOR FOR MANAGEMENT ANN MATHER FOR FOR MANAGEMENT PAUL S. OTELLINI FOR FOR MANAGEMENT K. RAM SHRIRAM FOR FOR MANAGEMENT SHIRLEY M. TILGHMAN FOR FOR MANAGEMENT 2 THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS GOOGLE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. FOR FOR MANAGEMENT 3 THE APPROVAL OF 2 FOR FOR MANAGEMENT 4 A STOCKHOLDER PROPOSAL REGARDING EQUAL SHAREHOLDER VOTING, IF PROPERLY PRESENTED AT THE MEETING. AGAINST FOR STOCKHOLDER 5 A STOCKHOLDER PROPOSAL REGARDING A LOBBYING REPORT, IF PROPERLY PRESENTED AT THE MEETING. AGAINST AGAINST STOCKHOLDER 6 A STOCKHOLDER PROPOSAL REGARDING THE ADOPTION OF A MAJORITY VOTE STANDARD FOR THE ELECTION OF DIRECTORS, IF PROPERLY PRESENTED AT THE MEETING. AGAINST FOR STOCKHOLDER 7 A STOCKHOLDER PROPOSAL REGARDING TAX POLICY PRINCIPLES, IF PROPERLY PRESENTED AT THE MEETING. AGAINST AGAINST STOCKHOLDER 8 A STOCKHOLDER PROPOSAL REGARDING AN INDEPENDENT CHAIRMAN OF THE BOARD POLICY, IF PROPERLY PRESENTED AT THE MEETING. AGAINST FOR STOCKHOLDER AXIS Communications AB Ticker: AXIS Security ID: Meeting Date: 28-Apr-14 Meeting Type: Annual Record Date: 4-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR 1 Resolution: concerning the adoption of the profit and loss account and the balance sheet, and the consolidated profit and loss account and the consolidated balance sheet FOR FOR MANAGEMENT 2 Resolution: concerning the disposition of the company's profit as set forth in the adopted balance sheet: The Board of Directors proposes a dividend for the fiscal year 2013 of SEK 5.50 per share, of which SEK 2.50 is an ordinary dividend and SEK 3.00 an extra dividend. The record date for the dividend is proposed to be May 2, 2014. If the Annual General Meeting resolves in accordance with the proposal, it is expected that the dividend will be disbursed by Euroclear Sweden AB on May 7, 2014. The last day of trading in the company's shares including the right to dividend is April 28, 2014 FOR FOR MANAGEMENT 3 Resolution: concerning discharge from liability for the members of the Board of Directors and for the President FOR FOR MANAGEMENT 4 Determination of the number of members and deputy members of the Board of Directors: that six Board members shall be elected without any deputy members FOR FOR MANAGEMENT 5 Determination of the fees payable to the Board of Directors and the auditor FOR FOR MANAGEMENT 6 Election of Board members and Chairman of the Board: that the Board members Gustaf Brandberg, Charlotta Falvin, Martin Gren, Olle Isberg, Goran Jansson and Roland Vejdemo shall be re-elected, that Roland Vejdemo shall be re-elected Chairman of the Board FOR FOR MANAGEMENT 7 Resolution concerning the Board of Directors' proposal regarding principles for determining salaries and other remuneration to the President and other members of company management FOR FOR MANAGEMENT 8 Resolution concerning the Board of Directors' proposal regarding the procedure for appointing the members of the Nomination Committee, etc FOR FOR MANAGEMENT SM INVESTMENTS CORP Ticker: SM:Philippines Security ID: Y80676102 Meeting Date: 30-Apr-14 Meeting Type: Annual Record Date: 4-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR 1 Call to order FOR FOR MANAGEMENT 2 Certification of notice and quorum FOR FOR MANAGEMENT 3 Approval of minutes of annual meeting of stockholders held on April 25, 2013 FOR FOR MANAGEMENT 4 Annual report for the year 2013 FOR FOR MANAGEMENT 5 General ratification of the acts of the Board Of Directors and the management from the date of the last annual stockholders' meeting up to the date of this meeting FOR FOR MANAGEMENT 6 Amendment of the Articles of Incorporation to state the specific address of the corporation's principal office per Sec MC No. 6, series of 2014 FOR FOR MANAGEMENT 7 Election of director: Henry Sy, Sr FOR FOR MANAGEMENT 8 Election of director: Teresita T. Sy FOR FOR MANAGEMENT 9 Election of director: Henry T. Sy, Jr FOR FOR MANAGEMENT 10 Election of director: Harley T. Sy FOR FOR MANAGEMENT 11 Election of director: Jose T. Sio FOR FOR MANAGEMENT 12 Election of independent director: Vicente S. Perez, Jr FOR FOR MANAGEMENT 13 Election of independent director: Ah Doo Lim FOR FOR MANAGEMENT 14 Election of independent director: Joseph R. Higdon FOR FOR MANAGEMENT 15 Appointment of external auditors FOR FOR MANAGEMENT 16 Adjournment FOR FOR URBAN OUTFITTERS, INC Ticker: URBN Security ID: 917047-102 Meeting Date: 27-May-14 Meeting Type: ANNUAL Record Date: 4-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR EDWARD N. ANTOIAN FOR FOR MANAGEMENT SCOTT A. BELAIR FOR FOR MANAGEMENT MARGARET A. HAYNE FOR FOR MANAGEMENT JOEL S. LAWSON III FOR FOR MANAGEMENT ROBERT H. STROUSE FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2015. FOR FOR MANAGEMENT 3 TO APPROVE A NON-BINDING ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 4 SHAREHOLDER PROPOSAL REGARDING BOARD NOMINEE REQUIREMENTS. AGAINST FOR STOCKHOLDER 5 SHAREHOLDER PROPOSAL REGARDING HUMAN RIGHTS REPORT. AGAINST ABSTAIN STOCKHOLDER 6 SHAREHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIR. AGAINST FOR STOCKHOLDER MHP SA G D R Ticker: MHPC Security ID: 55302T204 Meeting Date: 28-Apr-14 Meeting Type: ANNUAL Record Date: 7-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR 1 PRESENTATION OF THE MANAGEMENT REPORT OF THE BOARD OF DIRECTORS AND OF THE INDEPENDENT AUDITOR FOR FOR MANAGEMENT 2 PRESENTATION AND APPROVAL OF THE MHP S.A. CONSOLIDATED FINANCIAL STATEMENTS FOR THE FINANCIAL YEARS ENDED 31 DECEMBER 2013, 2'ENTREPRISES (INCLUDING STAND ALONE FINANCIAL STATEMENTS) AS OF 31 DECEMBER 2013 FOR FOR MANAGEMENT 3 ALLOCATION OF THE RESULTS FOR FOR MANAGEMENT 4 RATIFICATION OF THE ALLOCATION OF A PART OF THE NON-DISTRIBUTABLE RESERVE FOR OWN SHARES TO THE SHARE PREMIUM IN RELATION WITH THE COMPANY'S SHARES BOUGHT BACK BY THE COMPANY FOR FOR MANAGEMENT 5 DISCHARGE TO BE GRANTED TO THE INDEPENDENT AUDITOR FOR THE FINANCIAL YEAR ENDING 31 DECEMBER 2013 FOR FOR MANAGEMENT 6 DISCHARGE TO BE GRANTED TO THE MEMBERS OF THE BOARD OF DIRECTORS FOR THE FINANCIAL YEAR ENDING 31 DECEMBER 2013 FOR FOR MANAGEMENT 7 RATIFICATION OF THE DIRECTOR'S REMUNERATION FOR THE FINANCIAL YEAR 2013 FOR FOR MANAGEMENT 8 RENEWAL OF THE MANDATE OF THE INDEPENDENT AUDITOR UNTIL THE FOLLOWING GENERAL MEETING CALLED TO APPROVE THE ANNUAL ACCOUNTS OF THE COMPANY AS OF 31 DECEMBER 2014 FOR FOR MANAGEMENT 9 RATIFICATION OF THE INTERIM DIVIDENDS PAID DURING THE FINANCIAL YEAR 2013 FOR FOR MANAGEMENT GALAPAGOS NV Ticker: GLPG Security ID: B4413P105 Meeting Date: 29-Apr-14 Meeting Type: MIX Record Date: 7-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR A.2 THE SHAREHOLDERS' MEETING RESOLVES TO APPROVE THE NON-CONSOLIDATED ANNUAL ACCOUNTS OF THE COMPANY FOR THE FINANCIAL YEAR ENDED ON 31 DECEMBER 2013, AS WELL AS THE ALLOCATION OF THE ANNUAL RESULT AS PROPOSED BY THE BOARD OF DIRECTORS FOR FOR MANAGEMENT A.5 THE SHAREHOLDERS' MEETING RESOLVES TO APPROVE THE REMUNERATION REPORT FOR FOR MANAGEMENT A.6 THE SHAREHOLDERS' MEETING RESOLVES, BY SEPARATE VOTE, TO RELEASE THE DIRECTORS AND THE STATUTORY AUDITOR IN FUNCTION DURING THE FINANCIAL YEAR ENDED ON 31 DECEMBER 2, AND, IN PARTICULAR, FOR THE FOLLOWING SPECIFIC ACTS WHICH EXCEEDED THE SCOPE OF THE ARTICLES OF ASSOCIATION OR WHICH VIOLATED THE BELGIAN COMPANIES CODE: HOLDING THE ANNUAL GENERAL SHAREHOLDERS' MEETING OF 2'S ARTICLES OF ASSOCIATION, DUE TO EXCEPTIONAL CIRCUMSTANCES. IT IS FURTHERMORE CLARIFIED THAT THIS RELEASE FROM LIABILITY ALSO APPLIES TO MR FERDINAND VERDONCK, WHO RESIGNED AS DIRECTOR EFFECTIVE AS OF 26 FEBRUARY 2013 FOR FOR MANAGEMENT A.7.a REAPPOINTMENT OF DIRECTOR: THE SHAREHOLDERS' MEETING RESOLVES TO REAPPOINT DR HARROLD VAN BARLINGEN (RESIDING IN UTRECHT, THE NETHERLANDS) AS A DIRECTOR OF THE COMPANY, FOR A PERIOD WHICH WILL END AT THE GENERAL SHAREHOLDERS' MEETING IN 2 FOR FOR MANAGEMENT A.7.b REAPPOINTMENT OF DIRECTOR: (I) THE SHAREHOLDERS' MEETING RESOLVES TO REAPPOINT DR WERNER CAUTREELS (RESIDING IN BOSTON, MA, USA) AS A DIRECTOR OF THE COMPANY, FOR A PERIOD WHICH WILL END AT THE GENERAL SHAREHOLDERS' MEETING IN 2(II) THE SHAREHOLDERS' MEETING RESOLVES TO APPOINT DR CAUTREELS AS AN INDEPENDENT DIRECTOR, AS HE MEETS THE INDEPENDENCE CRITERIA SET FORTH IN ARTICLE 526TER OF THE BELGIAN COMPANIES CODE FOR FOR MANAGEMENT A.7.c REAPPOINTMENT OF DIRECTOR: (I) THE SHAREHOLDERS' MEETING RESOLVES TO REAPPOINT MR HOWARD ROWE (RESIDING IN LONDON, UK) AS A DIRECTOR OF THE COMPANY, FOR A PERIOD WHICH WILL END AT THE GENERAL SHAREHOLDERS' MEETING IN 2(II) THE SHAREHOLDERS' MEETING RESOLVES TO APPOINT DR ROWE AS AN INDEPENDENT DIRECTOR, AS HE MEETS THE INDEPENDENCE CRITERIA SET FORTH IN ARTICLE 526TER OF THE BELGIAN COMPANIES CODE FOR FOR MANAGEMENT A.7.d REAPPOINTMENT OF DIRECTOR: (I) THE SHAREHOLDERS' MEETING RESOLVES TO REAPPOINT DR VICKI SATO (RESIDING CAMBRIDGE, MA, USA) AS A DIRECTOR OF THE COMPANY, FOR A PERIOD WHICH WILL END AT THE GENERAL SHAREHOLDERS' MEETING IN 2(II) THE SHAREHOLDERS' MEETING RESOLVES TO APPOINT DR SATO AS AN INDEPENDENT DIRECTOR, AS SHE MEETS THE INDEPENDENCE CRITERIA SET FORTH IN ARTICLE 526TER OF THE BELGIAN COMPANIES CODE FOR FOR MANAGEMENT A.8 THE SHAREHOLDERS' MEETING RESOLVES THAT: (I) THE TOTAL MAXIMUM AMOUNT OF THE ANNUAL REMUNERATION FOR ALL DIRECTORS TOGETHER (OTHER THAN DR PAREKH AND THE CEO) FOR THE EXERCISE OF THEIR MANDATE AS A DIRECTOR OF THE COMPANY IS FIXED, ON AN AGGREGATE BASIS, AT EUR 200,000 (PLUS EXPENSES), AND GRANTS A POWER OF ATTORNEY TO THE BOARD TO DETERMINE THE REMUNERATION OF THE INDIVIDUAL BOARD MEMBERS WITHIN THE LIMITS OF SAID AGGREGATE AMOUNT; (II) IN CASE A DIRECTOR ATTENDS LESS THAN 75% OF THE MEETINGS OF THE BOARD OF DIRECTORS, THE ANNUAL REMUNERATION FOR SUCH DIRECTOR WILL BE REDUCED PRO RATA THE ABSENCE SCORE OF SUCH DIRECTOR; (III) DR RAJ PAREKH WILL NOT RECEIVE ANY REMUNERATION FOR HIS MANDATE AS A DIRECTOR; AND (IV) POWER OF ATTORNEY IS GRANTED TO THE BOARD OF DIRECTORS TO DETERMINE THE TOTAL REMUNERATION PACKAGE OF THE CONTD FOR FOR MANAGEMENT A.9 THE SHAREHOLDERS' MEETING RESOLVES TO OFFER 100,, 5,, 3,, AND 2,, MR HOWARD ROWE, DR VICKI SATO AND MS KATRINE BOSLEY, UNDER A WARRANT PLAN CREATED OR TO BE CREATED BY THE BOARD OF DIRECTORS WITHIN THE FRAMEWORK OF THE AUTHORIZED CAPITAL (WARRANT PLAN 2014), THE KEY CONDITIONS OF WHICH WILL BE IN LINE WITH PREVIOUS WARRANT PLANS OF THE COMPANY, AND EMPOWERS THE MANAGING DIRECTOR, AS WELL AS ANY OTHER DIRECTOR AS REGARDS THE OFFER TO THE MANAGING DIRECTOR, TO IMPLEMENT THIS OFFER. TO THE EXTENT REQUIRED AND IN ACCORDANCE WITH ARTICLE 520TER OF THE BELGIAN COMPANIES CODE, THE SHAREHOLDERS' MEETING EXPRESSLY APPROVES THE PARTICULAR PROVISIONS OF SUCH WARRANT PLAN 2 FOR FOR MANAGEMENT E.1.b AMENDMENTS TO THE ARTICLES OF ASSOCIATION OF THE COMPANY: THE SHAREHOLDERS' MEETING RESOLVES TO RENEW THE AUTHORIZATION OF THE BOARD OF DIRECTORS TO INCREASE THE SHARE CAPITAL OF THE COMPANY WITHIN THE FRAMEWORK OF ARTICLES , I.E. 29 APRIL 2014, AS SET FORTH IN THE FIRST PARAGRAPH OF SECTION (1) OF THE TEMPORARY PROVISIONS OF THE ARTICLES OF ASSOCIATION OF THE COMPANY, AND FOR A NEW PERIOD OF THREE YEARS AS FROM THE DATE OF THIS AUTHORIZATION, I.E. 29 APRIL 2014, AS SET FORTH IN THE SEVENTH PARAGRAPH OF SECTION (1) OF THE TEMPORARY PROVISIONS OF THE ARTICLES OF ASSOCIATION OF THE COMPANY, AND TO CHANGE SECTION (1) OF THE TEMPORARY PROVISIONS OF THE ARTICLES OF ASSOCIATION OF THE COMPANY ACCORDINGLY FOR FOR MANAGEMENT E.1.c AMENDMENTS TO THE ARTICLES OF ASSOCIATION OF THE COMPANY: THE SHAREHOLDERS' MEETING RESOLVES TO INCREASE THE AUTHORIZED CAPITAL UP TO THE AMOUNT OF THE SHARE CAPITAL OF THE COMPANY AT THE TIME OF THE APPROVAL BY THE BOARD OF DIRECTORS OF THE CONVENING NOTICE OF THIS SHAREHOLDERS' MEETING, AND ACCORDINGLY: (I) TO REPLACE IN THE SECOND PARAGRAPH OF SECTION (1) OF THE TEMPORARY PROVISIONS OF THE ARTICLES OF ASSOCIATION OF THE COMPANY THE REFERENCE TO EUR 35,647,692.61 BY "EUR 40,292,908.96", AND (II) TO REPLACE IN THE THIRD PARAGRAPH OF SECTION (1) OF THE TEMPORARY PROVISIONS OF THE ARTICLES OF ASSOCIATION OF THE COMPANY THE REFERENCE TO EUR 142,590,770.44 WITH "EUR 161,171,635.86 FOR FOR MANAGEMENT E.1.d AMENDMENTS TO THE ARTICLES OF ASSOCIATION OF THE COMPANY: THE SHAREHOLDERS' MEETING RESOLVES: (I) TO RENEW THE AUTHORIZATION AS DEFINED IN SECTION (2) OF THE TEMPORARY PROVISIONS OF THE ARTICLES OF ASSOCIATION OF THE COMPANY FOR A NEW PERIOD OF RESPECTIVELY 3 YEARS FROM THE DATE OF PUBLICATION OF THIS RESOLUTION IN THE ANNEXES TO THE BELGIAN STATE GAZETTE (FIRST PARAGRAPH) AND 5 YEARS FROM THE DATE OF THIS RESOLUTION, I.E. 29 APRIL 2014 (THIRD PARAGRAPH), AND (II) CONSEQUENTLY, TO REPLACE IN THE FIRST AND SECOND PARAGRAPH OF SECTION (2) OF THE TEMPORARY PROVISIONS OF THE ARTICLES OF ASSOCIATION OF THE COMPANY THE DATE "23 MAY 2013" WITH THE DATE OF THIS RESOLUTION, I.E. 29 APRIL 2014 FOR FOR MANAGEMENT E.1.e AMENDMENTS TO THE ARTICLES OF ASSOCIATION OF THE COMPANY: THE SHAREHOLDERS' MEETING RESOLVES TO REPLACE THE CURRENT TEXT OF ARTICLE 9 OF THE ARTICLES OF ASSOCIATION WITH THE FOLLOWING TEXT: "THE SHARES ARE REGISTERED SHARES UNTIL THEY ARE FULLY PAID UP. THE FULLY PAID UP SHARES ARE REGISTERED SHARES OR DEMATERIALIZED SHARES, ACCORDING TO THE PREFERENCE OF THE SHAREHOLDER. THE COMPANY MAY ISSUE DEMATERIALIZED SHARES, EITHER BY A CAPITAL INCREASE OR BY THE CONVERSION OF EXISTING REGISTERED SHARES INTO DEMATERIALIZED SHARES. EACH SHAREHOLDER MAY ASK THE CONVERSION OF HIS SHARES, BY WRITTEN REQUEST TO THE BOARD OF DIRECTORS AND AT ITS OWN COST, INTO REGISTERED SHARES OR INTO DEMATERIALIZED SHARES. THE BEARER SHARES THAT HAVE BEEN ISSUED BY THE COMPANY AND THAT ARE ON A SECURITIES ACCOUNT ON 1 JANUARY 2008, EXIST IN CONTD FOR FOR MANAGEMENT E.1.f AMENDMENTS TO THE ARTICLES OF ASSOCIATION OF THE COMPANY: THE SHAREHOLDERS' MEETING RESOLVES TO REMOVE THE REFERENCE TO BEARER BONDS AND CONSEQUENTLY TO DELETE THE LAST INDENT OF THE CURRENT TEXT OF ARTICLE 12 OF THE ARTICLES OF ASSOCIATION FOR FOR MANAGEMENT WILMAR INTERNATIONAL LTD Ticker: WIL Security ID: Y9586L109 Meeting Date: 25-Apr-14 Meeting Type: ANNUAL Record Date: 7-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR 1 TO RECEIVE AND ADOPT THE AUDITED ACCOUNTS FOR THE YEAR ENDED 31 DECEMBER 2 FOR FOR MANAGEMENT 2 TO APPROVE THE PAYMENT OF A PROPOSED FINAL TAX EXEMPT (ONE-TIER) DIVIDEND OF SGD 0. FOR FOR MANAGEMENT 3 TO APPROVE THE INCREASE AND THE PAYMENT OF DIRECTORS' FEES OF SGD 675,(2012: SGD 605,000) FOR FOR MANAGEMENT 4 TO RE-ELECT THE FOLLOWING DIRECTOR: MR. KUOK KHOON HONG (RETIRING BY ROTATION UNDER ARTICLE 99) FOR FOR MANAGEMENT 5 TO RE-ELECT THE FOLLOWING DIRECTOR: MR. TEO KIM YONG (RETIRING BY ROTATION UNDER ARTICLE 99) FOR FOR MANAGEMENT 6 TO RE-ELECT THE FOLLOWING DIRECTOR: MR. KWAH THIAM HOCK (RETIRING BY ROTATION UNDER ARTICLE 99) FOR FOR MANAGEMENT 7 TO RE-APPOINT, PURSUANT TO SECTION 153(6) OF THE COMPANIES ACT, CHAPTER 50 OF SINGAPORE ("ACT"), MR YEO TENG YANG, WHO WILL BE RETIRING UNDER SECTION , TO HOLD OFFICE FROM THE DATE OF THIS ANNUAL GENERAL MEETING UNTIL THE NEXT ANNUAL GENERAL MEETING FOR FOR MANAGEMENT 8 TO RE-APPOINT ERNST & YOUNG LLP AS AUDITOR OF THE COMPANY AND TO AUTHORISE THE DIRECTORS TO FIX THEIR REMUNERATION FOR FOR MANAGEMENT 9 RENEWAL OF MANDATE FOR INTERESTED PERSON TRANSACTIONS FOR FOR MANAGEMENT 10 AUTHORITY TO ISSUE AND ALLOT SHARES IN THE CAPITAL OF THE COMPANY FOR FOR MANAGEMENT 11 AUTHORITY TO GRANT OPTIONS AND ISSUE AND ALLOT SHARES UNDER WILMAR EXECUTIVES SHARE OPTION SCHEME 2009 FOR FOR MANAGEMENT MOLINA HEALTHCARE Ticker: MOH Security ID: 983134-107 Meeting Date: 30-Apr-14 Meeting Type: ANNUAL Record Date: 7-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR J. MARIO MOLINA, M.D. FOR FOR MANAGEMENT STEVEN J. ORLANDO FOR FOR MANAGEMENT RONNA E. ROMNEY FOR FOR MANAGEMENT DALE B. WOLF FOR FOR MANAGEMENT 2 PROPOSED AMENDMENT TO OUR BYLAWS TO IMPLEMENT MAJORITY VOTE STANDARD FOR UNCONTESTED ELECTION OF DIRECTORS. FOR FOR MANAGEMENT 3 APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 4 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. FOR FOR MANAGEMENT WYNN RESORTS LTD Ticker: WYNN Security ID: 983134-107 Meeting Date: 16-May-14 Meeting Type: ANNUAL Record Date: 7-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR ROBERT J. MILLER FOR FOR MANAGEMENT D. BOONE WAYSON FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. FOR FOR MANAGEMENT 3 TO APPROVE, ON AN ADVISORY BASIS, OUR EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 4 TO APPROVE THE WYNN RESORTS, LIMITED 2 FOR FOR MANAGEMENT 5 TO RATIFY, ON AN ADVISORY BASIS, THE DIRECTOR QUALIFICATION BYLAW AMENDMENT. FOR FOR MANAGEMENT 6 TO VOTE ON A STOCKHOLDER PROPOSAL REGARDING A POLITICAL CONTRIBUTIONS REPORT, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. AGAINST FOR STOCKHOLDER MERITAGE HOMES CORP Ticker: WYNN Security ID: 59001A-102 Meeting Date: 14-May-14 Meeting Type: ANNUAL Record Date: 7-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR STEVEN J. HILTON FOR FOR MANAGEMENT RAYMOND OPPEL FOR FOR MANAGEMENT RICHARD T. BURKE, SR. FOR FOR MANAGEMENT DANA C. BRADFORD FOR FOR MANAGEMENT 2 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 FOR FOR MANAGEMENT 3 ADVISORY VOTE TO APPROVE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 4 APPROVE THE AMENDED AND RESTATED 2 FOR FOR MANAGEMENT 5 APPROVE AN AMENDMENT TO AND EXTENSION OF THE EXECUTIVE MANAGEMENT INCENTIVE PLAN. FOR FOR MANAGEMENT AIR LEASE CORP Ticker: AL Security ID: 00912X-302 Meeting Date: 7-May-14 Meeting Type: ANNUAL Record Date: 8-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR ELECTION OF DIRECTOR: MATTHEW J. HART FOR FOR MANAGEMENT ELECTION OF DIRECTOR: CHERYL GORDON KRONGARD FOR FOR MANAGEMENT ELECTION OF DIRECTOR: MARSHALL O. LARSEN FOR FOR MANAGEMENT ELECTION OF DIRECTOR: ROBERT A. MILTON FOR FOR MANAGEMENT ELECTION OF DIRECTOR: JOHN L. PLUEGER FOR FOR MANAGEMENT ELECTION OF DIRECTOR: IAN M. SAINES FOR FOR MANAGEMENT ELECTION OF DIRECTOR: DR. RONALD D. SUGAR FOR FOR MANAGEMENT ELECTION OF DIRECTOR: STEVEN F. UDVAR-HAZY FOR FOR MANAGEMENT 2 RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. FOR FOR MANAGEMENT 3 APPROVE THE AIR LEASE CORPORATION 2 FOR FOR MANAGEMENT 4 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. FOR FOR MANAGEMENT MORNINGSTAR, INC. Ticker: MORN Security ID: 617700-109 Meeting Date: 13-May-14 Meeting Type: ANNUAL Record Date: 8-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR ELECTION OF DIRECTOR: JOE MANSUETO FOR FOR MANAGEMENT ELECTION OF DIRECTOR: DON PHILLIPS FOR FOR MANAGEMENT ELECTION OF DIRECTOR: CHERYL FRANCIS FOR FOR MANAGEMENT ELECTION OF DIRECTOR: STEVE KAPLAN FOR FOR MANAGEMENT ELECTION OF DIRECTOR: GAIL LANDIS FOR FOR MANAGEMENT ELECTION OF DIRECTOR: BILL LYONS FOR FOR MANAGEMENT ELECTION OF DIRECTOR: JACK NOONAN FOR FOR MANAGEMENT ELECTION OF DIRECTOR: PAUL STURM FOR FOR MANAGEMENT ELECTION OF DIRECTOR: HUGH ZENTMYER FOR FOR MANAGEMENT 2 APPROVAL OF THE PERFORMANCE MEASURES UNDER THE MORNINGSTAR, INC. INCENTIVE PLAN. FOR FOR MANAGEMENT 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 4 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS MORNINGSTAR'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. FOR FOR MANAGEMENT STEEL DYNAMICS INC. Ticker: STLD Security ID: 858119-100 Meeting Date: 15-May-14 Meeting Type: ANNUAL Record Date: 8-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR MARK D. MILLETT FOR FOR MANAGEMENT RICHARD P. TEETS, JR. FOR FOR MANAGEMENT JOHN C. BATES FOR FOR MANAGEMENT KEITH E. BUSSE FOR FOR MANAGEMENT FRANK D. BYRNE, M.D. FOR FOR MANAGEMENT TRACI M. DOLAN FOR FOR MANAGEMENT PAUL B. EDGERLEY FOR FOR MANAGEMENT DR. JURGEN KOLB FOR FOR MANAGEMENT JAMES C. MARCUCCILLI FOR FOR MANAGEMENT BRADLEY S. SEAMAN FOR FOR MANAGEMENT GABRIEL L. SHAHEEN FOR FOR MANAGEMENT 2 TO APPROVE THE APPOINTMENT OF ERNST & YOUNG LLP AS STEEL DYNAMICS INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR 2014. FOR FOR MANAGEMENT 3 TO APPROVE THE STEEL DYNAMICS, INC. 2 FOR FOR MANAGEMENT 4 TO APPROVE, BY AN ADVISORY VOTE, NAMED EXECUTIVE OFFICER COMPENSATION. FOR FOR MANAGEMENT W&T OFFSHORE, INC. Ticker: WTI Security ID: 92922P-106 Meeting Date: 6-May-14 Meeting Type: ANNUAL Record Date: 8-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR MS. VIRGINIA BOULET FOR FOR MANAGEMENT MR. ROBERT I. ISRAEL FOR FOR MANAGEMENT MR. STUART B. KATZ FOR FOR MANAGEMENT MR. TRACY W. KROHN FOR FOR MANAGEMENT MR. S. JAMES NELSON, JR FOR FOR MANAGEMENT MR. B. FRANK STANLEY FOR FOR MANAGEMENT 2 PROPOSAL TO APPROVE, BY NONBINDING VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 3 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. FOR FOR MANAGEMENT CHAROEN POKPHAND Ticker: CPF:BANGKOK Security ID: Y1296K166 Meeting Date: 25-Apr-14 Meeting Type: ANNUAL Record Date: 8-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR 1 TO ADOPT THE MINUTES OF THE ANNUAL GENERAL SHAREHOLDERS' MEETING NO. 1/2013 FOR FOR MANAGEMENT 2 TO ACKNOWLEDGE THE REPORT ON THE COMPANY'S OPERATING RESULTS FOR THE YEAR 2013 NONE NONE MANAGEMENT 3 TO APPROVE THE STATEMENTS OF FINANCIAL POSITION AND THE STATEMENTS OF INCOME FOR THE YEAR ENDED DECEMBER 31, 2013 FOR FOR MANAGEMENT 4 TO APPROVE THE APPROPRIATION OF PROFIT AND ANNUAL DIVIDEND PAYMENT FOR THE YEAR 2013 FOR FOR MANAGEMENT TO APPOINT DIRECTORS TO REPLACE DIRECTORS WHO RETIRE BY ROTATION: MR. ARSA SARASIN FOR FOR MANAGEMENT TO APPOINT DIRECTORS TO REPLACE DIRECTORS WHO RETIRE BY ROTATION: PROFESSOR DR. PONGSAK ANGKASITH FOR FOR MANAGEMENT TO APPOINT DIRECTORS TO REPLACE DIRECTORS WHO RETIRE BY ROTATION: DR. VEERAVAT KANCHANADUL FOR FOR MANAGEMENT TO APPOINT DIRECTORS TO REPLACE DIRECTORS WHO RETIRE BY ROTATION: MR. SUNTHORN ARUNANONDCHAI FOR FOR MANAGEMENT TO APPOINT DIRECTORS TO REPLACE DIRECTORS WHO RETIRE BY ROTATION: MRS. ARUNEE WATCHARANANAN FOR FOR MANAGEMENT 6 TO APPROVE THE REMUNERATION OF THE DIRECTORS FOR THE YEAR 2014 FOR FOR MANAGEMENT 7 TO APPOINT THE COMPANY'S AUDITORS AND FIX THE REMUNERATION FOR THE YEAR 2014 FOR FOR MANAGEMENT 8 TO RESPOND TO THE QUERIES FOR FOR MANAGEMENT ITC HOLDINGS Ticker: ITC Security ID: 465685-105 Meeting Date: 21-May-14 Meeting Type: ANNUAL Record Date: 14-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR CHRISTOPHER H. FRANKLIN FOR FOR MANAGEMENT EDWARD G. JEPSEN FOR FOR MANAGEMENT WILLIAM J. MUSELER FOR FOR MANAGEMENT HAZEL R. O'LEARY FOR FOR MANAGEMENT THOMAS G. STEPHENS FOR FOR MANAGEMENT G. BENNETT STEWART III FOR FOR MANAGEMENT LEE C. STEWART FOR FOR MANAGEMENT JOSEPH L. WELCH FOR FOR MANAGEMENT 2 TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 3 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2014. FOR FOR MANAGEMENT 4 APPROVAL OF AMENDMENT TO OUR EMPLOYEE STOCK PURCHASE PLAN TO INCREASE THE NUMBER OF SHARES OF COMMON STOCK AUTHORIZED FOR ISSUANCE UNDER THE PLAN. FOR FOR MANAGEMENT 5 SHAREHOLDER PROPOSAL TO REQUEST THE BOARD TO MODIFY THE BYLAWS WITH RESPECT TO CALLING SPECIAL MEETINGS OF SHAREHOLDERS. AGAINST AGAINST STOCKHOLDER VERISIGN Ticker: VRSN Security ID: 92343 E-102 Meeting Date: 22-May-14 Meeting Type: ANNUAL Record Date: 14-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR ELECTION OF DIRECTOR: D. JAMES BIDZOS FOR FOR MANAGEMENT ELECTION OF DIRECTOR: WILLIAM L. CHENEVICH FOR FOR MANAGEMENT ELECTION OF DIRECTOR: KATHLEEN A. COTE FOR FOR MANAGEMENT ELECTION OF DIRECTOR: ROGER H. MOORE FOR FOR MANAGEMENT ELECTION OF DIRECTOR: JOHN D. ROACH FOR FOR MANAGEMENT ELECTION OF DIRECTOR: LOUIS A. SIMPSON FOR FOR MANAGEMENT ELECTION OF DIRECTOR: TIMOTHY TOMLINSON FOR FOR MANAGEMENT 2 TO APPROVE AN AMENDMENT TO VERISIGN, INC.'S FOURTH AMENDED AND RESTATED CERTIFICATE OF INCORPORATION AND SIXTH AMENDED AND RESTATED BYLAWS TO PERMIT STOCKHOLDERS TO CALL SPECIAL MEETINGS. FOR FOR MANAGEMENT 3 TO APPROVE, ON A NON-BINDING, ADVISORY BASIS, VERISIGN, INC.'S EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 4 TO RATIFY THE SELECTION OF KPMG LLP AS VERISIGN, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. FOR FOR MANAGEMENT CERNER CORPORATION Ticker: CERN Security ID: 156782-104 Meeting Date: 23-May-14 Meeting Type: ANNUAL Record Date: 14-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A. ELECTION OF DIRECTOR: JOHN C. DANFORTH FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: NEAL L. PATTERSON FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: WILLIAM D. ZOLLARS FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF CERNER CORPORATION FOR 2014. FOR FOR MANAGEMENT 3 APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT LUMBER LIQUIDATORS Ticker: LL Security ID: 55003T-107 Meeting Date: 23-May-14 Meeting Type: ANNUAL Record Date: 15-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR ROBERT M. LYNCH FOR FOR MANAGEMENT PETER B. ROBINSON FOR FOR MANAGEMENT MARTIN F. ROPER FOR FOR MANAGEMENT 2 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. FOR FOR MANAGEMENT 3 ADVISORY (NON-BINDING) VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. FOR FOR MANAGEMENT TEXAS ROADHOUSE Ticker: TXRH Security ID: 882681-109 Meeting Date: 22-May-14 Meeting Type: ANNUAL Record Date: 15-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR JAMES R. RAMSEY FOR FOR MANAGEMENT JAMES R. ZARLEY FOR FOR MANAGEMENT 2 PROPOSAL TO RATIFY INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2014. FOR FOR MANAGEMENT 3 SAY ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 4 AN ADVISORY VOTE ON A SHAREHOLDER PROPOSAL TO ELIMINATE THE CLASSIFICATION OF THE BOARD OF DIRECTORS. AGAINST AGAINST STOCKHOLDER DUPONT FABROS TECHNOLOGY Ticker: DFT Security ID: 26613Q-106 Meeting Date: 21-May-14 Meeting Type: ANNUAL Record Date: 15-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR MICHAEL A. COKE FOR FOR MANAGEMENT LAMMOT J. DU PONT FOR FOR MANAGEMENT THOMAS D. ECKERT FOR FOR MANAGEMENT HOSSEIN FATEH FOR FOR MANAGEMENT JONATHAN G. HEILIGER FOR FOR MANAGEMENT FREDERIC V. MALEK FOR FOR MANAGEMENT JOHN T. ROBERTS, JR. FOR FOR MANAGEMENT JOHN H. TOOLE FOR FOR MANAGEMENT 2 ADVISORY VOTE ON EXECUTIVE COMPENSATION (SAY-ON-PAY VOTE). FOR FOR MANAGEMENT 3 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. FOR FOR MANAGEMENT J C DECAUX S A Ticker: DEC:EN Paris Security ID: F5333N100 Meeting Date: 14-May-14 Meeting Type: ANNUAL Record Date: 17-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR Approval of the annual corporate financial statements for the 2013 financial year FOR FOR MANAGEMENT Approval of the consolidated financial statements for the 2013 financial year FOR FOR MANAGEMENT Allocation of income and payment of the dividend FOR FOR MANAGEMENT Non-tax deductible costs and expenses and expenditures pursuant to Article 39-4 of the General Tax Code FOR FOR MANAGEMENT Approval of the regulated agreements pursuant to Article L.225-86 of the Commercial Code and approval of the special report of the Statutory Auditors FOR FOR MANAGEMENT Renewal of term of Mrs. Monique Cohen as Supervisory Board member FOR FOR MANAGEMENT Renewal of term of Mr. Jean-Pierre Decaux as Supervisory Board member FOR FOR MANAGEMENT Renewal of term of Mr. Pierre-Alain Pariente as Supervisory Board member FOR FOR MANAGEMENT Notice on the compensation owed or paid to Mr. Jean-Francois Decaux, Chairman of the Executive Board for the 2013 financial year FOR FOR MANAGEMENT Notice on the compensation owed or paid during the 2013 financial year to Mrs. Laurence Debroux, Mr. Jean-Charles Decaux, Mr. Jean-Sebastien Decaux as Executive Board members Monsieur and to Mr. Jeremy Male as Executive Board member until September 12, 2013 FOR FOR MANAGEMENT Setting the amount of attendance allowances FOR FOR MANAGEMENT Authorization to be granted to the Executive Board to trade in Company's shares FOR FOR MANAGEMENT E.13 Authorization to be granted to the Board of Directors to reduce share capital by cancellation of treasury shares FOR FOR MANAGEMENT E.14 Amendment to the bylaws to determine the terms of appointment of Supervisory Board members representing employees in accordance with Act No. 2013-504 of June 14th 2013 relating to employment security FOR FOR MANAGEMENT E.15 Powers to carry out all legal formalities FOR FOR MANAGEMENT THE NAVIGATORS GROUP Ticker: NAVG Security ID: 638904-102 Meeting Date: 22-May-14 Meeting Type: ANNUAL Record Date: 23-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR SAUL L. BASCH FOR FOR MANAGEMENT H.J. MERVYN BLAKENEY FOR FOR MANAGEMENT TERENCE N. DEEKS FOR FOR MANAGEMENT STANLEY A. GALANSKI FOR FOR MANAGEMENT GEOFFREY E. JOHNSON FOR FOR MANAGEMENT JOHN F. KIRBY FOR FOR MANAGEMENT ROBERT V. MENDELSOHN FOR FOR MANAGEMENT DAVID M. PLATTER FOR FOR MANAGEMENT JANICE C. TOMLINSON FOR FOR MANAGEMENT MARC M. TRACT FOR FOR MANAGEMENT 2 PASS AN ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 3 RATIFY THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT AUDITORS OF THE COMPANY TO EXAMINE AND REPORT ON THE DECEMBER 31, 2 FOR FOR MANAGEMENT ZUMIEZ INC Ticker: ZUMZ Security ID: 989817-101 Meeting Date: 21-May-14 Meeting Type: ANNUAL Record Date: 23-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: THOMAS D. CAMPION FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: SARAH G. MCCOY FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: ERNEST R. JOHNSON FOR FOR MANAGEMENT 2 APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 3 APPROVAL OF THE ZUMIEZ 2 FOR FOR MANAGEMENT 4 APPROVAL OF THE ZUMIEZ 2 FOR FOR MANAGEMENT 5 RATIFICATION OF THE SELECTION OF MOSS ADAMS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 31, 2015(FISCAL 2014). FOR FOR MANAGEMENT ELLIE MAE INC Ticker: ELLI Security ID: 28849P-100 Meeting Date: 21-May-14 Meeting Type: ANNUAL Record Date: 23-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR CRAIG DAVIS FOR FOR MANAGEMENT ROBERT J. LEVIN FOR FOR MANAGEMENT JEB S. SPENCER FOR FOR MANAGEMENT 2 TO RATIFY THE SELECTION, BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS, OF GRANT THORNTON LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2014. FOR FOR MANAGEMENT 3 TO APPROVE, ON AN ADVISORY BASIS, THE NAMED EXECUTIVE OFFICER COMPENSATION AS DISCLOSED IN THE PROXY MATERIALS. FOR FOR MANAGEMENT 4 TO APPROVE THE REPLACEMENT OF THE SUPERMAJORITY VOTING PROVISIONS OF OUR CERTIFICATE OF INCORPORATION AND BYLAWS. FOR FOR MANAGEMENT FORTRESS INVESTMENT GROUP Ticker: FIG Security ID: 34958B-106 Meeting Date: 22-May-14 Meeting Type: ANNUAL Record Date: 23-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR DAVID B. BARRY FOR FOR MANAGEMENT RICHARD N. HAASS FOR FOR MANAGEMENT RANDAL A. NARDONE FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FORTRESS INVESTMENT GROUP LLC FOR THE FISCAL YEAR 2014. FOR FOR MANAGEMENT 3 TO APPROVE THE ADVISORY RESOLUTION ON EXECUTIVE OFFICER COMPENSATION. FOR FOR MANAGEMENT PC CONNECTION Ticker: PCCC Security ID: 69318J-100 Meeting Date: 21-May-14 Meeting Type: ANNUAL Record Date: 23-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR PATRICIA GALLUP FOR FOR MANAGEMENT DAVID HALL FOR FOR MANAGEMENT JOSEPH BAUTE FOR FOR MANAGEMENT DAVID BEFFA-NEGRINI FOR FOR MANAGEMENT BARBARA DUCKETT FOR FOR MANAGEMENT DONALD WEATHERSON FOR FOR MANAGEMENT 2 TO APPROVE AN AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED 2, AS AMENDED, TO INCREASE THE NUMBER OF SHARES OF COMMON STOCK THAT MAY BE ISSUED THEREUNDER FROM 1,400,,600,000 SHARES, REPRESENTING AN INCREASE OF 200,000 SHARES FOR FOR MANAGEMENT 3 TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014 FOR FOR MANAGEMENT AFRICA ISRAEL INV LTD Ticker: AFIL:Tel Aviv Security ID: M02005102 Meeting Date: 11-May-14 Meeting Type: EXTRAORDINARY GENERAL MEETING Record Date: 23-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR 1 APPROVAL OF THE 2 FOR AGAINST MANAGEMENT 2 2, UP TO 9 SALARIES SUBJECT TO MEETING TARGETS FOR AGAINST MANAGEMENT IPG PHOTONICS CORP Ticker: IPGP Security ID: 44980X-109 Meeting Date: 3-Jun-14 Meeting Type: ANNUAL Record Date: 23-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR V.P. GAPONTSEV, PH.D. FOR FOR MANAGEMENT EUGENE SCHERBAKOV, PH.D FOR FOR MANAGEMENT IGOR SAMARTSEV FOR FOR MANAGEMENT ROBERT A. BLAIR FOR FOR MANAGEMENT MICHAEL C. CHILD FOR FOR MANAGEMENT HENRY E. GAUTHIER FOR FOR MANAGEMENT WILLIAM S. HURLEY FOR FOR MANAGEMENT ERIC MEURICE FOR FOR MANAGEMENT JOHN R. PEELER FOR FOR MANAGEMENT THOMAS J. SEIFERT FOR FOR MANAGEMENT 2 TO APPROVE OUR EXECUTIVE COMPENSATION BY NON-BINDING ADVISORY VOTE. FOR FOR MANAGEMENT 3 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF IPG PHOTONICS CORPORATION FOR 2014. FOR FOR MANAGEMENT PORTFOLIO RECOVERY ASSOCIATES Ticker: PRAA Security ID: 73640Q-105 Meeting Date: 29-May-14 Meeting Type: ANNUAL Record Date: 23-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR SCOTT M. TABAKIN FOR FOR MANAGEMENT JAMES M. VOSS FOR FOR MANAGEMENT MARJORIE M. CONNELLY FOR FOR MANAGEMENT JAMES A. NUSSLE FOR FOR MANAGEMENT 2 APPROVAL OF AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES. FOR FOR MANAGEMENT 3 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. FOR FOR MANAGEMENT 4 APPROVAL, ON A NON-BINDING ADVISORY BASIS, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT NEWSTAR FINANCIAL Ticker: NEWS Security ID: 65251F-105 Meeting Date: 20-May-14 Meeting Type: ANNUAL Record Date: 23-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR CHARLES N. BRALVER FOR FOR MANAGEMENT TIMOTHY J. CONWAY FOR FOR MANAGEMENT BRADLEY E. COOPER FOR FOR MANAGEMENT BRIAN L.P. FALLON FOR FOR MANAGEMENT FRANK R. NOONAN FOR FOR MANAGEMENT MAUREEN P. O'HARA FOR FOR MANAGEMENT P.A. SCHMIDT-FELLNER FOR FOR MANAGEMENT RICHARD E. THORNBURGH FOR FOR MANAGEMENT 2 TO REAFFIRM THE MATERIAL TERMS OF THE PERFORMANCE-BASED GOALS SPECIFIED IN THE AMENDED AND RESTATED NEWSTAR FINANCIAL, INC. 2(M) OF THE INTERNAL REVENUE CODE. FOR FOR MANAGEMENT 3 TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 FOR FOR MANAGEMENT SYNTEL, INC Ticker: SYNT Security ID: 87162H-103 Meeting Date: 3-Jun-14 Meeting Type: ANNUAL Record Date: 25-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR PARITOSH K. CHOKSI FOR FOR MANAGEMENT BHARAT DESAI FOR FOR MANAGEMENT THOMAS DOKE FOR FOR MANAGEMENT RAJESH MASHRUWALA FOR FOR MANAGEMENT GEORGE R. MRKONIC, JR. FOR FOR MANAGEMENT PRASHANT RANADE FOR FOR MANAGEMENT NEERJA SETHI FOR FOR MANAGEMENT 2 AN ADVISORY (NON-BINDING) VOTE TO APPROVE THE COMPENSATION PAID TO SYNTEL'S NAMED EXECUTIVE OFFICERS FOR FOR MANAGEMENT 3 A NON-BINDING RESOLUTION TO RATIFY THE APPOINTMENT OF CROWE HORWATH LLP AS SYNTEL'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT FISCAL YEAR. FOR FOR MANAGEMENT ARES CAPITAL CORP Ticker: ARCC Security ID: 04010L-103 Meeting Date: 2-Jun-14 Meeting Type: ANNUAL Record Date: 25-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR ELECTION OF DIRECTOR: MICHAEL J. AROUGHETI FOR FOR MANAGEMENT ELECTION OF DIRECTOR: ANN TORRE BATES FOR FOR MANAGEMENT ELECTION OF DIRECTOR: STEVEN B. MCKEEVER FOR FOR MANAGEMENT 2 TO RATIFY THE SELECTION OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. FOR FOR MANAGEMENT 3 TO AUTHORIZE THE COMPANY, WITH THE APPROVAL OF ITS BOARD OF DIRECTORS, TO SELL OR OTHERWISE ISSUE SHARES OF ITS COMMON STOCK AT A PRICE BELOW ITS THEN CURRENT NET ASSET VALUE PER SHARE SUBJECT TO THE LIMITATIONS SET FORTH IN THE PROXY STATEMENT FOR THE 2(INCLUDING, WITHOUT LIMITATION, THAT THE NUMBER OF SHARES ISSUED DOES NOT EXCEED 25% OF THE COMPANY'S THEN OUTSTANDING COMMON STOCK). FOR FOR MANAGEMENT PARTNERS GROUP HOLDING Ticker: PGHN:SW Security ID: H6120A101 Meeting Date: 15-May-14 Meeting Type: ANNUAL Record Date: 28-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR 1 I WISH TO AUTHORIZE BROADRIDGE TO ARRANGE FOR THE SUB-CUSTODIAN TO REGISTER THE SHARES, SO THAT I MAY SUBMIT A VOTE OR MEETING ATTENDANCE REQUEST ON PART 2 OF THE MEETING ABSTAIN ABSTAIN MANAGEMENT PANERA BREAD COMPANY Ticker: PNRA Security ID: 69840W-108 Meeting Date: 5-Jun-14 Meeting Type: ANNUAL Record Date: 28-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR FRED K. FOULKES FOR FOR MANAGEMENT RONALD M. SHAICH FOR FOR MANAGEMENT 2 TO APPROVE, IN AN ADVISORY "SAY-ON-PAY" VOTE, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS OF PANERA BREAD COMPANY. FOR FOR MANAGEMENT 3 TO APPROVE AN AMENDMENT TO THE 1,,050,000 SHARES. FOR FOR MANAGEMENT 4 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS PANERA BREAD COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 30, 2014. FOR FOR MANAGEMENT ALEXION PHARMACEUTICALS Ticker: ALXN Security ID: 015351-109 Meeting Date: 5-May-14 Meeting Type: ANNUAL Record Date: 30-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR ELECTION OF DIRECTOR: LEONARD BELL FOR FOR MANAGEMENT ELECTION OF DIRECTOR: MAX LINK FOR FOR MANAGEMENT ELECTION OF DIRECTOR: WILLIAM R. KELLER FOR FOR MANAGEMENT ELECTION OF DIRECTOR: JOHN T. MOLLEN FOR FOR MANAGEMENT ELECTION OF DIRECTOR: R. DOUGLAS NORBY FOR FOR MANAGEMENT ELECTION OF DIRECTOR: ALVIN S. PARVEN FOR FOR MANAGEMENT ELECTION OF DIRECTOR: ANDREAS RUMMELT FOR FOR MANAGEMENT ELECTION OF DIRECTOR: ANN M. VENEMAN FOR FOR MANAGEMENT 2 APPROVAL OF A NON-BINDING ADVISORY VOTE OF THE 2'S NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 3 RATIFICATION OF APPOINTMENT BY THE BOARD OF DIRECTORS OF PRICEWATERHOUSECOOPERS LLP AS ALEXION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. FOR FOR MANAGEMENT 4 TO ACT ON A SHAREHOLDER PROPOSAL REQUESTING THE BOARD TO ADOPT A RULE TO REDEEM ANY CURRENT OR FUTURE SHAREHOLDER RIGHTS PLAN OR AMENDMENT UNLESS SUCH PLAN IS SUBMITTED TO A SHAREHOLDER VOTE WITHIN 12 MONTHS. AGAINST FOR STAKEHOLDER SYNCHRONOSS TECHNOLOGIES Ticker: SNCR Security ID: 87157B-103 Meeting Date: 28-May-14 Meeting Type: ANNUAL Record Date: 30-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR FOR FOR MANAGEMENT 1 THOMAS J. HOPKINS FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. FOR FOR MANAGEMENT 3 TO APPROVE ON A NON-BINDING ADVISORY BASIS THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT LAS VEGAS SANDS Ticker: LVS Security ID: 517834-107 Meeting Date: 4-Jun-14 Meeting Type: ANNUAL Record Date: 30-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR CHARLES D. FORMAN FOR FOR MANAGEMENT GEORGE JAMIESON FOR FOR MANAGEMENT 2 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLC AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDED DECEMBER 31, 2014 FOR FOR MANAGEMENT 3 TO APPROVE THE EXTENSION OF THE TERM OF THE LAS VEGAS SANDS CORP. 2 FOR FOR MANAGEMENT 4 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION FOR FOR MANAGEMENT TITAN MACHINERY Ticker: TITN Security ID: 88830R-101 Meeting Date: 29-May-14 Meeting Type: ANNUAL Record Date: 30-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR TONY CHRISTIANSON FOR FOR MANAGEMENT JAMES IRWIN FOR FOR MANAGEMENT THEODORE WRIGHT FOR FOR MANAGEMENT 2 AN ADVISORY NON-BINDING VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS FOR FOR MANAGEMENT 3 RATIFY APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 31, 2015 FOR FOR MANAGEMENT 4 APPROVAL OF 2 FOR FOR MANAGEMENT GLOBUS MEDICAL Ticker: GMED Security ID: 379577-208 Meeting Date: 5-Jun-14 Meeting Type: ANNUAL Record Date: 30-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR ELECTION OF DIRECTOR: DAVID M. DEMSKI FOR FOR MANAGEMENT ELECTION OF DIRECTOR: KURT C. WHEELER FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. FOR FOR MANAGEMENT 3 ADVISORY VOTE ON THE COMPANY'S EXECUTIVE COMPENSATION (THE SAY-ON-PAY VOTE). FOR FOR MANAGEMENT IPC THE HOSPITALIST COMPANY Ticker: IPCM Security ID: 44984A-105 Meeting Date: 5-Jun-14 Meeting Type: ANNUAL Record Date: 7-May-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR ADAM D. SINGER, M.D. FOR FOR MANAGEMENT THOMAS P. COOPER, M.D. FOR FOR MANAGEMENT CHUCK TIMPE FOR FOR MANAGEMENT 2 APPROVAL OF THE AMENDMENT TO THE CERTIFICATE OF INCORPORATION OF THE COMPANY TO CONFER ON OUR BOARD OF DIRECTORS THE ABILITY TO AMEND OUR BY-LAWS. FOR FOR MANAGEMENT 3 APPROVAL OF THE AMENDMENT TO THE BY-LAWS OF THE COMPANY TO ADD A DELAWARE EXCLUSIVE FORUM PROVISION. FOR FOR MANAGEMENT 4 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. FOR FOR MANAGEMENT 5 SAY ON PAY - A NON-BINDING ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT HCI GROUP INC Ticker: HCI Security ID: 40 Meeting Date: 22-May-14 Meeting Type: ANNUAL Record Date: 7-May-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR WAYNE BURKS FOR FOR MANAGEMENT SANJAY MADHU FOR FOR MANAGEMENT ANTHONY SARAVANOS FOR FOR MANAGEMENT 2 RATIFICATION OF APPOINTMENT OF DIXON HUGHES GOODMAN LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. FOR FOR MANAGEMENT PRICELINE GROUP Ticker: PCLN Security ID: 741503-403 Meeting Date: 5-Jun-14 Meeting Type: ANNUAL Record Date: 7-May-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR 1) TIMOTHY M. ARMSTRONG FOR FOR MANAGEMENT 2) HOWARD W. BARKER, JR. FOR FOR MANAGEMENT 3) JEFFERY H. BOYD FOR FOR MANAGEMENT 4) JAN L. DOCTER FOR FOR MANAGEMENT 5) JEFFREY E. EPSTEIN FOR FOR MANAGEMENT 6) JAMES M. GUYETTE FOR FOR MANAGEMENT 7) DARREN R. HUSTON FOR FOR MANAGEMENT 8) NANCY B. PERETSMAN FOR FOR MANAGEMENT 9) THOMAS E. ROTHMAN FOR FOR MANAGEMENT CRAIG W. RYDIN FOR FOR MANAGEMENT 2 TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. FOR FOR MANAGEMENT 3 TO APPROVE ON AN ADVISORY BASIS THE COMPENSATION PAID BY THE COMPANY TO ITS NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 4 TO CONSIDER AND VOTE UPON A NON-BINDING STOCKHOLDER PROPOSAL CONCERNING STOCKHOLDER ACTION BY WRITTEN CONSENT. AGAINST AGAINST STAKEHOLDER EVERCORE PARTNERS INC Ticker: EVR Security ID: 29977A-105 Meeting Date: 5-Jun-14 Meeting Type: ANNUAL Record Date: 7-May-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR ROGER C. ALTMAN FOR FOR MANAGEMENT PEDRO ASPE FOR FOR MANAGEMENT RICHARD I. BEATTIE FOR FOR MANAGEMENT FRANCOIS DE ST. PHALLE FOR FOR MANAGEMENT GAIL B. HARRIS FOR FOR MANAGEMENT CURT HESSLER FOR FOR MANAGEMENT ROBERT B. MILLARD FOR FOR MANAGEMENT RALPH L. SCHLOSSTEIN FOR FOR MANAGEMENT 2 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 3 TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. FOR FOR MANAGEMENT ICU MEDICAL INC Ticker: ICUI Security ID: 44930G-107 Meeting Date: 9-Jun-14 Meeting Type: ANNUAL Record Date: 7-May-14 # PROPOSAL MGT REC VOTE CAST SPONSOR 1 TO APPROVE AN AMENDMENT TO THE COMPANY'S CERTIFICATE OF INCORPORATION TO PHASE OUT THE COMPANY'S CLASSIFIED BOARD OF DIRECTORS. FOR FOR MANAGEMENT 2 TO APPROVE AN AMENDMENT AND RESTATEMENT OF THE COMPANY'S CERTIFICATE OF INCORPORATION TO UPDATE IT AND INTEGRATE PRIOR AMENDMENTS INTO A SINGLE DOCUMENT. FOR FOR MANAGEMENT DIRECTOR FOR FOR MANAGEMENT JOHN J. CONNORS FOR FOR MANAGEMENT JOSEPH R. SAUCEDO FOR FOR MANAGEMENT 4 TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE 2 FOR FOR MANAGEMENT 5 TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS AUDITORS FOR THE COMPANY. FOR FOR MANAGEMENT 6 TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION ON AN ADVISORY BASIS. FOR FOR MANAGEMENT LULULEMON ATHLETICA Ticker: LULU Security ID: 550021-109 Meeting Date: 11-Jun-14 Meeting Type: ANNUAL Record Date: 7-May-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR MICHAEL CASEY FOR FOR MANAGEMENT ROANN COSTIN FOR FOR MANAGEMENT LAURENT POTDEVIN FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING FEBRUARY 1, 2015. FOR FOR MANAGEMENT 3 TO ADOPT A NON-BINDING RESOLUTION TO APPROVE THE COMPENSATION OF THE COMPANY'S EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 4 TO APPROVE THE ADOPTION OF THE LULULEMON ATHLETICA INC. 2 FOR FOR MANAGEMENT REGENERON PHARMACEUTICALS Ticker: REGN Security ID: 75886F-107 Meeting Date: 13-Jun-14 Meeting Type: ANNUAL Record Date: 7-May-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR ALFRED G. GILMAN FOR FOR MANAGEMENT JOSEPH L. GOLDSTEIN FOR FOR MANAGEMENT ROBERT A. INGRAM FOR FOR MANAGEMENT CHRISTINE A. POON FOR FOR MANAGEMENT P. ROY VAGELOS FOR FOR MANAGEMENT 2 PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. FOR FOR MANAGEMENT 3 PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 4 PROPOSAL TO APPROVE THE REGENERON PHARMACEUTICALS, INC. 2014 LONG-TERM INCENTIVE PLAN. FOR FOR MANAGEMENT SHUTTERSTOCK Ticker: SSTK Security ID: 825690-100 Meeting Date: 12-Jun-14 Meeting Type: ANNUAL Record Date: 7-May-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR JEFF EPSTEIN FOR FOR MANAGEMENT JONATHAN MILLER FOR FOR MANAGEMENT 2 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. FOR FOR MANAGEMENT UNITED THERAPUTICS Ticker: UTHR Security ID: 91307C-102 Meeting Date: 26-Jun-14 Meeting Type: ANNUAL Record Date: 7-May-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR RAYMOND DWEK FOR FOR ROGER JEFFS FOR FOR CHRISTOPHER PATUSKY FOR FOR TOMMY THOMPSON FOR FOR 2 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. FOR FOR 3 APPROVAL OF THE UNITED THERAPEUTICS CORPORATION SECTION 162(M) BONUS PLAN. FOR FOR 4 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS UNITED THERAPEUTICS CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. FOR FOR TRIPADVISOR INC Ticker: TRIP Security ID: 896945-201 Meeting Date: 12-Jun-14 Meeting Type: ANNUAL Record Date: 7-May-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR GREGORY B. MAFFEI FOR FOR MANAGEMENT STEPHEN KAUFER FOR FOR MANAGEMENT JONATHAN F. MILLER FOR FOR MANAGEMENT DIPCHAND (DEEP) NISHAR FOR FOR MANAGEMENT JEREMY PHILIPS FOR FOR MANAGEMENT SPENCER M. RASCOFF FOR FOR MANAGEMENT CHRISTOPHER W. SHEAN FOR FOR MANAGEMENT SUKHINDER SINGH CASSIDY FOR FOR MANAGEMENT ROBERT S. WIESENTHAL FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF KPMG LLP AS TRIPADVISOR, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. FOR FOR MANAGEMENT 3 TO CONSIDER A STOCKHOLDER PROPOSAL REGARDING MAJORITY VOTING IN DIRECTOR ELECTIONS. AGAINST FOR STAKEHOLDER QSC AG Ticker: QSC:Xetra Security ID: D59710109 Meeting Date: 28-May-14 Meeting Type: ANNUAL Record Date: 12-May-14 # PROPOSAL MGT REC VOTE CAST SPONSOR 2 APPROVE ALLOCATION OF INCOME AND DIVIDENDS OF EUR 0.10 PER SHARE FOR FOR MANAGEMENT 3 APPROVE DISCHARGE OF MANAGEMENT BOARD FOR FISCAL 2013 FOR FOR MANAGEMENT 4 APPROVE DISCHARGE OF SUPERVISORY BOARD FOR FISCAL 2013 FOR FOR MANAGEMENT 5 RATIFY KMPG AG AS AUDITORS FOR FISCAL 2014 FOR FOR MANAGEMENT AMEND ARTICLES RE SHARE CERTIFICATES: PARAGRAPH 6 FOR FOR MANAGEMENT AMEND ARTICLES RE MANAGEMENT BOARD REPRESENTATION: PARAGRAPH 8 FOR FOR MANAGEMENT AMEND ARTICLES RE SUPERVISORY BOARD RESIGNATION: PARAGRAPH 11 FOR FOR MANAGEMENT AMEND ARTICLES RE SUPERVISORY BOARD CHAIRMANSHIP: PARAGRAPH 12 FOR FOR MANAGEMENT AMEND ARTICLES RE SUPERVISORY BOARD MEETINGS AND RESOLUTIONS: PARAGRAPH 14 FOR FOR MANAGEMENT AMEND ARTICLES RE ELECTRONIC COMMUNICATIONS: PARAGRAPH 19A FOR FOR MANAGEMENT AMEND ARTICLES RE MAJORITIES AT GENERAL MEETINGS: PARAGRAPH 20 FOR FOR MANAGEMENT BIOMERIEUX Ticker: QSC:Xetra Security ID: F1149Y109 Meeting Date: 28-May-14 Meeting Type: ANNUAL Record Date: 12-May-14 # PROPOSAL MGT REC VOTE CAST SPONSOR O.1 APPROVAL OF THE ANNUAL CORPORATE FINANCIAL STATEMENTS FOR THE FINANCIAL YEAR ENDED ON DECEMBER 31ST, 2013-APPROVAL OF NON-TAX DEDUCTIBLE COSTS AND EXPENSES PURSUANT TO ARTICLE 39-4 OF THE GENERAL TAX CODE O.2 DISCHARGE OF DUTIES TO THE DIRECTORS O.3 APPROVAL OF THE CONSOLIDATED FINANCIAL STATEMENTS FOR THE FINANCIAL YEAR ENDED ON DECEMBER 31ST, 2013 O.4 ALLOCATION OF INCOME FOR THE FINANCIAL YEAR ENDED ON DECEMBER 31ST, 2013 - DISTRIBUTION OF THE DIVIDEND O.5 APPROVAL OF THE REGULATED AGREEMENT ENTERED INTO BY THE COMPANY WITH THE SCI DE L'ETOILE AND PRESENTED IN THE SPECIAL REPORT OF THE STATUTORY AUDITORS O.6 APPROVAL OF THE REGULATED AGREEMENT ENTERED INTO BY THE COMPANY WITH THE BIOMERIEUX INC. AND PRESENTED IN THE SPECIAL REPORT OF THE STATUTORY AUDITORS O.7 ACKNOWLEDGEMENT OF THE CURRENT REGULATED AGREEMENTS ENTERED INTO BY THE COMPANY AND PRESENTED IN THE SPECIAL REPORT OF THE STATUTORY AUDITORS O.8 RENEWAL OF TERM OF MR. ALAIN MERIEUX AS DIRECTOR O.9 RENEWAL OF TERM OF MR. ALEXANDRE MERIEUX AS DIRECTOR O.10 RENEWAL OF TERM OF MR. JEAN-LUC BELINGARD AS DIRECTOR O.11 RENEWAL OF TERM OF MR. MICHELE PALLADINO AS DIRECTOR O.12 RENEWAL OF TERM OF MR. PHILIPPE ARCHINARD AS DIRECTOR O.13 APPOINTMENT OF MRS. AGNES LEMARCHAND AS NEW DIRECTOR O.14 APPOINTMENT OF MR. PHILIPPE GILLET AS NEW DIRECTOR O.15 APPOINTMENT OF MR. MICHEL ANGE AS CENSOR O.16 APPOINTMENT OF MR. HENRI THOMASSON AS CENSOR O.17 ADVISORY REVIEW ON THE COMPENSATION OWED OR PAID TO MR. JEAN-LUC BELINGARD, PRESIDENT AND CEO FOR THE FINANCIAL YEAR ENDED ON DECEMBER 31ST, 2013 O.18 ADVISORY REVIEW ON THE COMPENSATION OWED OR PAID TO MR. ALEXANDRE MERIEUX, MANAGING DIRECTOR FOR THE FINANCIAL YEAR ENDED ON DECEMBER 31ST, 2013 O.19 AUTHORIZATION GRANTED TO THE BOARD OF DIRECTORS TO ALLOW THE COMPANY TO PURCHASE ITS OWN SHARES UP TO THE LEGAL LIMIT OF 10% OF ITS CAPITAL AND THE MAXIMUM PURCHASE PRICE PER SHARE SHALL NOT EXCEED EUROS 100, EXCLUDING FEES E.20 AMENDMENT TO ARTICLE 2 OF THE BYLAWS OF THE COMPANY IN ORDER TO ADD SERVICE AND TRAINING BUSINESS E.21 AUTHORIZATION GRANTED TO THE BOARD OF DIRECTORS TO REDUCE SHARE CAPITAL BY CANCELLATION OF SHARES E.22 AUTHORIZATION TO BE GRANTED TO THE BOARD OF DIRECTORS TO USE THE DELEGATIONS DURING PUBLIC OFFERINGS E.23 POWERS TO ANY BEARER OF AN ORIGINAL OF THE MINUTES OF THIS MEETING TO CARRY OUT ALL LEGAL FORMALITIES ANTOFAGASTA Ticker: QSC:Xetra Security ID: G0398N128 Meeting Date: 21-May-14 Meeting Type: ANNUAL Record Date: 12-May-14 # PROPOSAL MGT REC VOTE CAST SPONSOR 1 TO RECEIVE AND ADOPT THE DIRECTORS' AND AUDITORS' REPORTS AND THE FINANCIAL STATEMENTS FOR THE YEAR ENDED 31 DECEMBER 2013 2 TO APPROVE THE DIRECTORS' REMUNERATION POLICY REPORT, THE FULL TEXT OF WHICH IS SET OUT IN THE DIRECTORS' REMUNERATION REPORT FOR THE YEAR ENDED 31 DECEMBER 2013 3 TO APPROVE THE DIRECTORS' REMUNERATION REPORT FOR THE YEAR ENDED 31 DECEMBER 2013 (EXCLUDING THE DIRECTORS' REMUNERATION POLICY REPORT) 4 TO DECLARE A FINAL DIVIDEND 5 TO RE-ELECT MR. J-P LUKSIC AS A DIRECTOR 6 TO RE-ELECT MR. W M HAYES AS A DIRECTOR 7 TO RE-ELECT MR. G S MENENDEZ AS A DIRECTOR 8 TO RE-ELECT MR. R F JARA AS A DIRECTOR 9 TO RE-ELECT MR. J G CLARO AS A DIRECTOR 10 TO RE-ELECT MR. H DRYLAND AS A DIRECTOR 11 TO RE-ELECT MR. T C BAKER AS A DIRECTOR 12 TO RE-ELECT MR. M L S DE SOUSA-OLIVEIRA AS A DIRECTOR 13 TO RE-ELECT MR. N A PIZARRO AS A DIRECTOR 14 TO RE-ELECT MR. A LUKSIC AS A DIRECTOR 15 TO RE-ELECT Ms. V BLANLOT AS A DIRECTOR 16 TO RE-APPOINT DELOITTE LLP AS AUDITORS 17 TO AUTHORISE THE DIRECTORS TO FIX THE AUDITOR'S REMUNERATION 18 TO GRANT AUTHORITY TO THE DIRECTORS TO ALLOT SECURITIES 19 TO GRANT POWER TO THE DIRECTORS TO ALLOT SECURITIES FOR CASH OTHER THAN ON A PRO RATA BASIS TO SHAREHOLDERS 20 TO RENEW THE COMPANY'S AUTHORITY TO MAKE MARKET PURCHASES OF ORDINARY SHARES 21 TO PERMIT THE COMPANY TO CALL GENERAL MEETINGS (OTHER THAN ANNUAL GENERAL MEETINGS) ON 14 CLEAR DAYS' NOTICE SANDISK Ticker: SNDK Security ID: 80004C-101 Meeting Date: 19-Jun-14 Meeting Type: ANNUAL Record Date: 12-May-14 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: MICHAEL E. MARKS FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: IRWIN FEDERMAN FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: STEVEN J. GOMO FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: EDDY W. HARTENSTEIN FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: DR. CHENMING HU FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: CATHERINE P. LEGO FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: SANJAY MEHROTRA FOR FOR MANAGEMENT 1H ELECTION OF DIRECTOR: D. SCOTT MERCER FOR FOR MANAGEMENT 2 TO APPROVE AN AMENDMENT TO THE SANDISK CORPORATION 2 FOR FOR MANAGEMENT 3 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 28, 2014. FOR FOR MANAGEMENT 4 TO PASS AN ADVISORY RESOLUTION TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT AMBARELLA INC Ticker: AMBA Security ID: G037AX-101 Meeting Date: 4-Jun-14 Meeting Type: ANNUAL Record Date: 12-May-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR LESLIE D. KOHN FOR FOR MANAGEMENT D. JEFFREY RICHARDSON FOR FOR MANAGEMENT LIP-BU TAN FOR FOR MANAGEMENT 2 PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AMBARELLA'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING ON JANUARY 31, 2015. FOR FOR MANAGEMENT CLEAN HARBORS INC Ticker: CLH Security ID: 184496-107 Meeting Date: 18-Jun-14 Meeting Type: ANNUAL Record Date: 12-May-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR EUGENE BANUCCI FOR FOR MANAGEMENT EDWARD G. GALANTE FOR FOR MANAGEMENT THOMAS J. SHIELDS FOR FOR MANAGEMENT JOHN R. WELCH FOR FOR MANAGEMENT 2 TO APPROVE AN ADVISORY VOTE ON THE COMPANY'S EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 3 TO APPROVE AN AMENDMENT TO SECTION 6(M) OF THE COMPANY'S 2 FOR FOR MANAGEMENT 4 TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF THE COMPANY'S BOARD OF DIRECTORS OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT FISCAL YEAR. FOR FOR MANAGEMENT CTC MEDIA INC Ticker: CTCM Security ID: 12642X-106 Meeting Date: 18-Jun-14 Meeting Type: ANNUAL Record Date: 12-May-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR TAMJID BASUNIA FOR FOR MANAGEMENT IRINA GOFMAN FOR FOR MANAGEMENT TIMUR WEINSTEIN FOR FOR MANAGEMENT 2 RATIFICATION OF THE SELECTION BY THE AUDIT COMMITTEE OF ERNST & YOUNG LLC AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT FISCAL YEAR ENDING DECEMBER 31, 2014. FOR FOR MANAGEMENT 3 SAY ON PAY. FOR FOR MANAGEMENT MERCADOLIBRE Ticker: MELI Security ID: 58733R-102 Meeting Date: 17-Jun-14 Meeting Type: ANNUAL Record Date: 12-May-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR SUSAN SEGAL FOR FOR MANAGEMENT MICHAEL SPENCE FOR FOR MANAGEMENT MARIO EDUARDO VAZQUEZ FOR FOR MANAGEMENT 2 ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS FOR FOR MANAGEMENT 3 RATIFICATION OF THE APPOINTMENT OF DELOITTE & CO. S.A. AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014 FOR FOR MANAGEMENT PORTS DESIGN LTD Ticker: PINX: PDESF Security ID: G71848124 Meeting Date: 29-May-14 Meeting Type: ANNUAL Record Date: 12-May-14 # PROPOSAL MGT REC VOTE CAST SPONSOR 1 TO RECEIVE AND CONSIDER THE AUDITED FINANCIAL STATEMENTS AND THE REPORTS OF THE DIRECTORS AND THE AUDITORS FOR THE YEAR ENDED 31 DECEMBER 2013 FOR FOR MANAGEMENT TO RE-ELECT MR. PIERRE BOURQUE AS AN EXECUTIVE DIRECTOR OF THE COMPANY FOR FOR MANAGEMENT TO RE-ELECT MR. LIN TAO AS AN INDEPENDENT NON-EXECUTIVE DIRECTOR OF THE COMPANY FOR FOR MANAGEMENT TO RE-ELECT MR. ZHENG WANHE AS AN INDEPENDENT NON-EXECUTIVE DIRECTOR OF THE COMPANY FOR FOR MANAGEMENT TO RE-ELECT MR. ANTONIO GREGORIO AS AN INDEPENDENT NON-EXECUTIVE DIRECTOR OF THE COMPANY FOR FOR MANAGEMENT TO AUTHORIZE THE BOARD OF DIRECTORS OF THE COMPANY (THE ''BOARD'') TO FIX THEIR REMUNERATION FOR FOR MANAGEMENT 3 TO RE-APPOINT KPMG AS AUDITORS OF THE COMPANY AND AUTHORIZE THE BOARD TO FIX THEIR REMUNERATION FOR FOR MANAGEMENT TO GIVE A GENERAL MANDATE TO THE DIRECTORS OF THE COMPANY TO ISSUE AND ALLOT SHARES NOT EXCEEDING 20% OF THE ISSUED SHARE CAPITAL OF THE COMPANY AS AT THE DATE OF PASSING THIS RESOLUTION FOR FOR MANAGEMENT TO GIVE A GENERAL MANDATE TO THE DIRECTORS OF THE COMPANY TO REPURCHASE SHARES NOT EXCEEDING 10% OF THE ISSUED SHARE CAPITAL OF THE COMPANY AS AT THE DATE OF PASSING THIS RESOLUTION FOR FOR MANAGEMENT TO EXTEND THE GENERAL MANDATE GRANTED TO THE DIRECTORS OF THE COMPANY FOR THE ISSUE OF ADDITIONAL SHARES FOR FOR MANAGEMENT CHINA SHINEWAY PHARMACEUTICALS Ticker: 2877:HK Security ID: G2110P100 Meeting Date: 30-May-14 Meeting Type: ANNUAL Record Date: 13-May-14 # PROPOSAL MGT REC VOTE CAST SPONSOR 1 TO RECEIVE AND CONSIDER THE AUDITED CONSOLIDATED FINANCIAL STATEMENTS, THE REPORT OF THE DIRECTORS AND THE REPORT OF THE INDEPENDENT AUDITOR FOR THE YEAR ENDED 31 DECEMBER 2013 2.A TO DECLARE A FINAL DIVIDEND FOR THE YEAR ENDED 31 DECEMBER 2013 2.B TO DECLARE A SPECIAL DIVIDEND FOR THE YEAR ENDED 31 DECEMBER 2013 3.A TO RE-ELECT MS. XIN YUNXIA AS DIRECTOR 3.B TO RE-ELECT MR. HUNG RANDY KING KUEN AS DIRECTOR 3.C TO RE-ELECT MS. CHENG LI AS DIRECTOR 3.D TO RE-ELECT DR. WANG ZHENG PIN AS DIRECTOR 3.E TO AUTHORIZE THE BOARD OF DIRECTORS TO FIX THE REMUNERATION OF THE DIRECTORS 4 TO RE-APPOINT DELOITTE TOUCHE TOHMATSU AS AUDITOR AND TO AUTHORIZE THE BOARD OF DIRECTORS TO FIX THEIR REMUNERATION 5.A TO GRANT A GENERAL MANDATE TO THE DIRECTORS TO REPURCHASE SHARES OF THE COMPANY NOT EXCEEDING 10% OF THE ISSUED SHARE CAPITAL OF THE COMPANY 5.B TO GRANT A GENERAL MANDATE TO THE DIRECTORS TO ALLOT, ISSUE AND DEAL WITH A DDITIONAL SHARES OF THE COMPANY NOT EXCEEDING 20% OF THE ISSUED SHARE CAPITAL OF THE COMPANY 5.C TO EXTEND THE GENERAL MANDATE TO ALLOT, ISSUE AND DEAL WITH ADDITIONAL SHARES OF THE COMPANY BY ADDITION THERETO AN AMOUNT REPRESENTING THE AGGREGATE NOMINAL AMOUNT OF THE SHARES REPURCHASED BY THE COMPANY SOHU.COM Ticker: 2877:HK Security ID: 83408W-103 Meeting Date: 20-Jun-14 Meeting Type: ANNUAL Record Date: 22-May-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR DR. EDWARD B. ROBERTS FOR FOR MANAGEMENT DR. ZHONGHAN DENG FOR FOR MANAGEMENT 2 ADVISORY RESOLUTION APPROVING OUR EXECUTIVE COMPENSATION FOR FOR MANAGEMENT 3 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS ZHONG TIAN LLP AS OUR INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014 FOR FOR MANAGEMENT 4 STOCKHOLDER PROPOSAL REGARDING THE POSITION OF CHAIRMAN OF THE BOARD, IF THE STOCKHOLDER PROPOSAL IS PROPERLY PRESENTED AT THE ANNUAL MEETING AGAINST FOR STAKEHOLDER HORNBECK OFFSHORE SERVICES Ticker: HOS Security ID: 440543-106 Meeting Date: 19-Jun-14 Meeting Type: ANNUAL Record Date: 22-May-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR TODD M. HORNBECK FOR FOR MANAGEMENT PATRICIA B. MELCHER FOR FOR MANAGEMENT NICHOLAS L. SWYKA, JR. FOR FOR MANAGEMENT 2 TO RATIFY THE REAPPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS AND AUDITORS FOR THE FISCAL YEAR 2014. FOR FOR MANAGEMENT 3 TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS SET FORTH IN THE PROXY STATEMENT. FOR FOR MANAGEMENT EXLSERVICE HOLDINGS INC Ticker: EXLS Security ID: 302081-104 Meeting Date: 20-Jun-14 Meeting Type: ANNUAL Record Date: 22-May-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR DAVID B. KELSO FOR FOR MANAGEMENT CLYDE W. OSTLER FOR FOR MANAGEMENT SOM MITTAL FOR FOR MANAGEMENT 2 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY. FOR FOR MANAGEMENT 3 TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS OF THE COMPANY. FOR FOR MANAGEMENT 4 TO APPROVE THE PERFORMANCE-BASED PROVISIONS OF THE 2(M) PURPOSES. FOR FOR MANAGEMENT DOLLAR TREE INC Ticker: DLTR Security ID: 256746-108 Meeting Date: 19-Jun-14 Meeting Type: ANNUAL Record Date: 22-May-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR ARNOLD S. BARRON FOR FOR MANAGEMENT MACON F. BROCK, JR. FOR FOR MANAGEMENT MARY ANNE CITRINO FOR FOR MANAGEMENT H. RAY COMPTON FOR FOR MANAGEMENT CONRAD M. HALL FOR FOR MANAGEMENT LEMUEL E. LEWIS FOR FOR MANAGEMENT J. DOUGLAS PERRY FOR FOR MANAGEMENT BOB SASSER FOR FOR MANAGEMENT THOMAS A. SAUNDERS III FOR FOR MANAGEMENT THOMAS E. WHIDDON FOR FOR MANAGEMENT CARL P. ZEITHAML FOR FOR MANAGEMENT 2 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS FOR FOR MANAGEMENT 3 TO RATIFY THE SELECTION OF KPMG AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FOR MANAGEMENT 4 SHAREHOLDER PROPOSAL TO IMPLEMENT A MAJORITY VOTE STANDARD IN UNCONTESTED DIRECTOR ELECTIONS AGAINST FOR STAKEHOLDER PARROT SA Ticker: PARRO Security ID: F7096P108 Meeting Date: 11-Jun-14 Meeting Type: ANNUAL Record Date: 27-May-14 # PROPOSAL MGT REC VOTE CAST SPONSOR APPROVAL OF THE ANNUAL CORPORATE FINANCIAL STATEMENTS FOR THE FINANCIAL YEAR ENDED ON DECEMBER 31ST, 2013 FOR FOR MANAGEMENT APPROVAL OF THE CONSOLIDATED FINANCIAL STATEMENTS FOR THE FINANCIAL YEAR ENDED ON DECEMBER 31ST, 2013 FOR FOR MANAGEMENT ALLOCATION OF INCOME FOR FOR MANAGEMENT APPROVAL OF THE AGREEMENTS PURSUANT TO ARTICLE L.225-38 OF THE COMMERCIAL CODE FOR FOR MANAGEMENT APPOINTMENT OF MRS. MARIE EKELAND AS DIRECTOR FOR FOR MANAGEMENT ALLOCATION OF ATTENDANCE ALLOWANCES FOR FOR MANAGEMENT AUTHORIZATION GRANTED TO THE BOARD OF DIRECTORS TO IMPLEMENT A SHARE BUYBACK PROGRAM UNDER THE COMMISSION REGULATION (EC) NO 2273/2, 2-; VALIDITY PERIOD OF THE AUTHORIZATION, PURPOSE, TERMS AND CEILING FOR FOR MANAGEMENT E.8 AUTHORIZATION GRANTED TO THE BOARD OF DIRECTORS TO REDUCE CAPITAL BY CANCELLATION OF SHARES UNDER THE PLAN REFERRED TO IN ARTICLE L.225-, VALIDITY PERIOD OF THE AUTHORIZATION, CEILING FOR FOR MANAGEMENT E.9 AUTHORIZATION GRANTED TO THE BOARD OF DIRECTORS TO GRANT SHARE SUBSCRIPTION AND/OR PURCHASE OPTIONS TO EMPLOYEES AND/OR SOME CORPORATE OFFICERS OF THE COMPANY OR AFFILIATED COMPANIES WITH CANCELLATION OF SHAREHOLDERS PREFERENTIAL SUBSCRIPTION RIGHTS; VALIDITY PERIOD OF THE AUTHORIZATION, CEILING, EXERCISE PRICE, MAXIMUM TERM OF THE OPTION FOR FOR MANAGEMENT E.10 AUTHORIZATION GRANTED TO THE BOARD OF DIRECTORS TO ALLOCATE FREE SHARES EXISTING AND/OR TO BE ISSUED TO EMPLOYEES AND/OR SOME CORPORATE OFFICERS OF THE COMPANY OR AFFILIATED COMPANIES WITH CANCELLATION OF SHAREHOLDERS PREFERENTIAL SUBSCRIPTION RIGHTS; VALIDITY PERIOD OF THE AUTHORIZATION, CEILING, LENGTH OF THE VESTING PERIODS FOR FOR MANAGEMENT E.11 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO ISSUE COMMON SHARES OF THE COMPANY AND SECURITIES ENTITLING TO COMMON SHARES OF THE COMPANY AND/OR ENTITLING TO THE ALLOTMENT OF DEBT SECURITIES WHILE MAINTAINING SHAREHOLDERS' PREFERENTIAL SUBSCRIPTION RIGHTS; VALIDITY PERIOD OF THE DELEGATION, CAPITAL INCREASE MAXIMUM NOMINAL AMOUNT FOR FOR MANAGEMENT E.12 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO ISSUE COMMON SHARES OF THE COMPANY AND SECURITIES ENTITLING TO COMMON SHARES OF THE COMPANY AND/OR ENTITLING TO THE ALLOTMENT OF DEBT SECURITIES WITH CANCELLATION OF SHAREHOLDERS' PREFERENTIAL SUBSCRIPTION RIGHTS VIA PUBLIC OFFERING; VALIDITY PERIOD OF THE DELEGATION, CAPITAL INCREASE MAXIMUM NOMINAL AMOUNT FOR FOR MANAGEMENT E.13 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO ISSUE COMMON SHARES OR VARIOUS SECURITIES OF THE COMPANY VIA AN OFFER PURSUANT TO ARTICLE L.411-2, II OF THE MONETARY AND FINANCIAL CODE; VALIDITY PERIOD OF THE DELEGATION, LIMITS ON ISSUANCE AMOUNTS FOR FOR MANAGEMENT E.14 AUTHORIZATION GRANTED TO THE BOARD OF DIRECTORS TO INCREASE THE NUMBER OF SECURITIES TO BE ISSUED IN CASE OF CAPITAL INCREASE WITH CANCELLATION OF SHAREHOLDERS' PREFERENTIAL SUBSCRIPTION RIGHTS; VALIDITY PERIOD OF THE DELEGATION, LIMIT ON THE AUTHORIZATION FOR FOR MANAGEMENT E.15 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO ISSUE COMMON SHARES OF THE COMPANY AND SECURITIES ENTITLING TO COMMON SHARES OF THE COMPANY, IN CASE OF PUBLIC EXCHANGE OFFER INITIATED BY THE COMPANY; VALIDITY PERIOD OF THE DELEGATION, CAPITAL INCREASE MAXIMUM NOMINAL AMOUNT FOR FOR MANAGEMENT E.16 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO ISSUE COMMON SHARES OF THE COMPANY, IN CONSIDERATION FOR IN-KIND CONTRIBUTIONS GRANTED TO THE COMPANY AND COMPRISED OF EQUITY SECURITIES OR SECURITIES GIVING ACCESS TO CAPITAL; VALIDITY PERIOD OF THE DELEGATION, CAPITAL INCREASE MAXIMUM NOMINAL AMOUNT FOR FOR MANAGEMENT E.17 OVERALL LIMITATION ON AUTHORIZATIONS FOR FOR MANAGEMENT E.18 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO INCREASE CAPITAL OF THE COMPANY BY INCORPORATION OF RESERVES, PROFITS OR PREMIUMS; VALIDITY PERIOD OF THE DELEGATION, CAPITAL INCREASE MAXIMUM NOMINAL AMOUNT FOR FOR MANAGEMENT E.19 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO CARRY OUT CAPITAL INCREASES BY ISSUING SHARES OR OTHER SECURITIES GIVING ACCESS TO CAPITAL WITH CANCELLATION OF PREFERENTIAL SUBSCRIPTION RIGHTS IN FAVOR OF MEMBERS OF A COMPANY SAVINGS PLAN PURSUANT TO ARTICLES L.3332-18 ET SEQ. OF THE CODE OF LABOR; VALIDITY PERIOD OF THE DELEGATION, CAPITAL INCREASE MAXIMUM NOMINAL AMOUNT, ISSUE PRICE, OPTION FOR BONUS SHARES ALLOTMENT PURSUANT TO ARTICLE L.3332-21 OF THE CODE OF LABOR FOR FOR MANAGEMENT E.20 AMENDMENT TO ARTICLE 13 "IDENTIFICATION OF SHAREHOLDERS - THRESHOLDS CROSSING" OF THE BYLAWS: AMENDMENT TO PARAGRAPH 2) ON THE LEGAL THRESHOLD AND REPORTING DEADLINE FOR FOR MANAGEMENT E.21 POWERS TO CARRY OUT ALL FORMALITIES FOR FOR MANAGEMENT NOVOLIPETSK STEEL Ticker: NLMK Security ID: 67 Meeting Date: 6-Jun-14 Meeting Type: ANNUAL Record Date: 27-May-14 # PROPOSAL MGT REC VOTE CAST SPONSOR APPROVE ANNUAL REPORT AND FINANCIAL STATEMENTS FOR FOR MANAGEMENT APPROVE DIVIDENDS OF RUB 0.67 PER SHARE FOR FOR MANAGEMENT ELECT OLEG BAGRIN AS DIRECTOR FOR FOR MANAGEMENT ELECT HELMUT WIESER AS DIRECTOR FOR FOR MANAGEMENT ELECT NIKOLAY GAGARIN AS DIRECTOR FOR FOR MANAGEMENT ELECT KARL DOERING AS DIRECTOR FOR FOR MANAGEMENT ELECT VLADIMIR LISIN AS DIRECTOR FOR FOR MANAGEMENT ELECT KAREN SARKISOV AS DIRECTOR FOR FOR MANAGEMENT ELECT VLADIMIR SKOROKHODOV AS DIRECTOR FOR FOR MANAGEMENT ELECT BENEDICT SCIORTINO AS DIRECTOR FOR FOR MANAGEMENT ELECT FRANZ STRUZL AS DIRECTOR FOR FOR MANAGEMENT 3 ELECT OLEG BAGRIN AS GENERAL DIRECTOR FOR FOR MANAGEMENT ELECT VLADISLAV YERSHOV AS MEMBER OF AUDIT COMMISSION FOR FOR MANAGEMENT ELECT NATALIYA KRASNYKH AS MEMBER OF AUDIT COMMISSION FOR FOR MANAGEMENT ELECT VALERY KULIKOV AS MEMBER OF AUDIT COMMISSION FOR FOR MANAGEMENT ELECT SERGEY NESMEYANOV AS MEMBER OF AUDIT COMMISSION FOR FOR MANAGEMENT ELECT GALINA SHIPILOVA AS MEMBER OF AUDIT COMMISSION FOR FOR MANAGEMENT RATIFY PRICEWATERHOUSECOOPERS AS AUDITOR FOR FOR MANAGEMENT RATIFY PRICEWATERHOUSECOOPERS AS US GAAP AUDITOR FOR FOR MANAGEMENT APPROVE NEW EDITION OF CHARTER FOR FOR MANAGEMENT APPROVE NEW EDITION OF REGULATIONS ON GENERAL MEETINGS FOR FOR MANAGEMENT APPROVE NEW EDITION OF DIVIDEND POLICY FOR FOR MANAGEMENT 7 APPROVE RELATED-PARTY TRANSACTION WITH OAO STOYLENSKIY GOK RE: PURCHASE OF IRON ORE FOR FOR MANAGEMENT 8 APPROVE REMUNERATION OF DIRECTORS FOR FOR MANAGEMENT CHOW SANG SANG Ticker: NLMK Security ID: G2113M120 Meeting Date: 17-Jun-14 Meeting Type: ANNUAL Record Date: 27-May-14 # PROPOSAL MGT REC VOTE CAST SPONSOR 1 TO RECEIVE AND ADOPT THE AUDITED CONSOLIDATED FINANCIAL STATEMENTS, REPORT OF THE DIRECTORS AND INDEPENDENT AUDITORS' REPORT FOR THE YEAR ENDED 31 DECEMBER 2013 FOR FOR MANAGEMENT 2 TO DECLARE A FINAL DIVIDEND OF HK54 CENTS PER ORDINARY SHARE FOR THE YEAR ENDED 31 DECEMBER 2013 FOR FOR MANAGEMENT 3.I TO RE-ELECT THE FOLLOWING RETIRING DIRECTOR OF THE COMPANY: MR. CHOW KWEN LING FOR FOR MANAGEMENT 3.II TO RE-ELECT THE FOLLOWING RETIRING DIRECTOR OF THE COMPANY: DR. GERALD CHOW KING SING FOR FOR MANAGEMENT 3.III TO RE-ELECT THE FOLLOWING RETIRING DIRECTOR OF THE COMPANY: MR. LEE KA LUN FOR FOR MANAGEMENT 3.IV TO RE-ELECT THE FOLLOWING RETIRING DIRECTOR OF THE COMPANY: MR. LO KING MAN FOR FOR MANAGEMENT 4 TO AUTHORIZE THE BOARD OF DIRECTORS OF THE COMPANY TO FIX THE REMUNERATION OF THE DIRECTORS FOR FOR MANAGEMENT 5 TO RE-APPOINT ERNST & YOUNG AS AUDITORS AND TO AUTHORIZE THE BOARD OF DIRECTORS OF THE COMPANY TO FIX THEIR REMUNERATION FOR FOR MANAGEMENT 6.A TO GIVE A GENERAL MANDATE TO THE DIRECTORS TO REPURCHASE THE COMPANY'S SHARES AS SET OUT IN PARAGRAPH 6(A) IN THE NOTICE OF AGM FOR FOR MANAGEMENT 6.B TO GIVE A GENERAL MANDATE TO THE DIRECTORS TO ISSUE NEW SHARES AS SET OUT IN PARAGRAPH 6(B) IN THE NOTICE OF AGM FOR FOR MANAGEMENT 6.C TO EXTEND A GENERAL MANDATE TO THE DIRECTORS TO ISSUE SHARES AS SET OUT IN PARAGRAPH 6(C) IN THE NOTICE OF AGM FOR FOR MANAGEMENT BIO-REFERENCE LABS Ticker: BRLI Security ID: 09057G-602 Meeting Date: 10-Jul-14 Meeting Type: ANNUAL Record Date: 4-Jun-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR SAM SINGER FOR FOR MANAGEMENT HARRY ELIAS FOR FOR MANAGEMENT 2 RESOLVED, THAT THE STOCKHOLDERS OF THE COMPANY APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION PAID TO THE COMPANY'S THREE NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE COMPANY'S PROXY STATEMENT RELATING TO THE 2 FOR FOR MANAGEMENT HERCULES GROWTH TECHNOLOGY Ticker: HTGC Security ID: 427096-508 Meeting Date: 8-Jul-14 Meeting Type: ANNUAL Record Date: 5-Jun-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR ROBERT P. BADAVAS FOR FOR MANAGEMENT 2 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP TO SERVE AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. FOR FOR MANAGEMENT 3 ADVISORY VOTE TO APPROVE THE COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION. FOR FOR MANAGEMENT INDITEX Ticker: IDEXY Security ID: E6282J109 Meeting Date: 15-Jul-14 Meeting Type: ANNUAL Record Date: 7-Jul-14 # PROPOSAL MGT REC VOTE CAST SPONSOR 1 REVIEW AND APPROVAL, WHERE APPROPRIATE, OF THE ANNUAL ACCOUNTS (BALANCE SHEET, PROFIT AND LOSS ACCOUNT, SHAREHOLDERS' EQUITY STATEMENT, CASH FLOW STATEMENT AND ANNUAL REPORT) AND MANAGEMENT REPORT OF INDUSTRIA DE DISENO TEXTIL, SOCIEDAD ANONIMA, (INDITEX, S.A.) FOR FISCAL YEAR 2013, ENDED 31ST JANUARY 2014 FOR FOR MANAGEMENT 2 REVIEW AND APPROVAL, WHERE APPROPRIATE, OF THE ANNUAL ACCOUNTS (BALANCE SHEET, PROFIT AND LOSS ACCOUNT, STATEMENT OF COMPREHENSIVE INCOME, SHAREHOLDERS' EQUITY STATEMENT, CASH FLOW STATEMENT AND ANNUAL REPORT) AND MANAGEMENT REPORT OF THE CONSOLIDATED GROUP ("INDITEX GROUP") FOR FISCAL YEAR 2013, ENDED 31ST JANUARY 2014, AND OF THE MANAGEMENT OF THE COMPANY FOR FOR MANAGEMENT 3 DISTRIBUTION OF THE INCOME OR LOSS OF THE FISCAL YEAR AND DISTRIBUTION OF DIVIDEND FOR FOR MANAGEMENT 4 STOCK SPLIT INCREASING THE NUMBER OF SHARES IN THE COMPANY BY REDUCING THE NOMINAL VALUE OF SHARES FROM FIFTEEN CENTS OF A EURO (EUR 0.15) TO THREE CENTS OF A EURO (EUR 0.03) PER SHARE, ACCORDING TO THE RATIO OF FIVE NEW SHARES PER EACH EXISTING SHARE, WITHOUT ANY CHANGE IN THE SHARE CAPITAL; SUBSEQUENT AMENDMENT OF ARTICLE 5 OF THE ARTICLES OF ASSOCIATION (REGARDING THE NUMBER AND NOMINAL VALUE OF THE SHARES WHICH MAKE UP THE SHARE CAPITAL) AND DELEGATION TO THE BOARD OF DIRECTORS, WITH EXPRESS POWER OF SUBSTITUTION, OF ANY AND ALL POWERS AS MAY BE REQUIRED TO IMPLEMENT THIS RESOLUTION FOR FOR MANAGEMENT 5.a AMENDMENT OF THE ARTICLES OF ASSOCIATION: AMENDMENT OF ARTICLE 17.1 ("NOTICE. UNIVERSAL GENERAL MEETINGS") FOR FOR MANAGEMENT 5.b AMENDMENT OF THE ARTICLES OF ASSOCIATION: AMENDMENT OF ARTICLE 27.1 ("APPOINTMENT AND DURATION OF THE OFFICE OF DIRECTOR") FOR FOR MANAGEMENT 6 AMENDMENT OF SECTION 8.1 ("NOTICE") OF THE REGULATIONS OF THE GENERAL MEETING OF SHAREHOLDERS FOR FOR MANAGEMENT 7 RE-ELECTION OF MR CARLOS ESPINOSA DE LOS MONTEROS BERNALDO DE QUIROS TO THE BOARD OF DIRECTORS AS AFFILIATE DIRECTOR FOR FOR MANAGEMENT 8 APPOINTMENT OF MR RODRIGO ECHENIQUE GORDILLO TO THE BOARD OF DIRECTORS AS NON-EXECUTIVE INDEPENDENT DIRECTOR FOR FOR MANAGEMENT 9 ADVISORY SAY-ON-PAY VOTE ON THE ANNUAL REPORT ON THE REMUNERATION OF DIRECTORS FOR FOR MANAGEMENT 10 GRANTING OF POWERS FOR THE IMPLEMENTATION OF RESOLUTIONS FOR FOR MANAGEMENT CHAROEN POKPHAND FOOD Ticker: CPF:Bangkok Security ID: Y1296K166 Meeting Date: 10-Jul-14 Meeting Type: ANNUAL Record Date: 7-Jul-14 # PROPOSAL MGT REC VOTE CAST SPONSOR 1 TO ADOPT THE MINUTES OF THE ANNUAL GENERAL SHAREHOLDERS' MEETING NO. 1/2014 FOR FOR MANAGEMENT 2 TO ADOPT THE ACQUISITION OF THE ENTIRE INVESTMENT IN KAIFENG CHIA TAI CO., LTD. FROM CONNECTED PERSON FOR FOR MANAGEMENT 3 TO ADOPT THE DISPOSAL OF THE ENTIRE INVESTMENT IN RAPID THRIVE LIMITED TO CONNECTED PERSON FOR FOR MANAGEMENT 4 TO RESPOND TO THE QUERIES FOR FOR MANAGEMENT MONTAGE TECHNOLOGY GROUP Ticker: MONT Security ID: G6209T-105 Meeting Date: 31-Jul-14 Meeting Type: SPECIAL MEETING OF SHAREHOLDERS Record Date: 7-Jul-14 # PROPOSAL MGT REC VOTE CAST SPONSOR S1 TO APPROVE, BY SPECIAL RESOLUTION, THE MERGER AND AUTHORIZE AND APPROVE THE MERGER AGREEMENT, AS IT MAY BE AMENDED FROM TIME TO TIME, AND ANY AND ALL TRANSACTIONS CONTEMPLATED THEREBY (INCLUDING, BUT NOT LIMITED TO, THE PLAN OF MERGER REFERRED TO IN SECTION 233(3) OF THE CAYMAN COMPANIES LAW AND THE AMENDMENT & RESTATEMENT OF COMPANY'S MEMORANDUM & ARTICLES OF ASSOCIATION) FOR FOR STAKEHOLDER MICROCHIP TECHNOLOGY INC Ticker: MCHP Security ID: 595017-104 Meeting Date: 25-Aug-14 Meeting Type: ANNUAL MEETING Record Date: 28-Jul-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR STEVE SANGHI FOR FOR MANAGEMENT MATTHEW W. CHAPMAN FOR FOR MANAGEMENT L.B. DAY FOR FOR MANAGEMENT ESTHER L. JOHNSON FOR FOR MANAGEMENT WADE F. MEYERCORD FOR FOR MANAGEMENT 2 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF MICROCHIP FOR THE FISCAL YEAR ENDING MARCH 31, 2015. FOR FOR MANAGEMENT 3 TO AMEND MICROCHIP'S 2, 2024. FOR FOR MANAGEMENT 4 TO AMEND MICROCHIP'S 1, 2024. FOR FOR MANAGEMENT 5 PROPOSAL TO APPROVE, ON AN ADVISORY (NON-BINDING) BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVES. FOR FOR MANAGEMENT IXYS CORPORATION Ticker: IXYS Security ID: 46600W-106 Meeting Date: 28-Aug-14 Meeting Type: ANNUAL MEETING Record Date: 28-Jul-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR DONALD L. FEUCHT FOR FOR MANAGEMENT SAMUEL KORY FOR FOR MANAGEMENT S. JOON LEE FOR FOR MANAGEMENT TIMOTHY A. RICHARDSON FOR FOR MANAGEMENT JAMES M. THORBURN FOR FOR MANAGEMENT KENNETH D. WONG FOR FOR MANAGEMENT NATHAN ZOMMER FOR FOR MANAGEMENT 2 TO APPROVE AN INCREASE OF 350, FOR FOR MANAGEMENT 3 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS OF THE COMPANY. FOR FOR MANAGEMENT 4 STOCKHOLDER PROPOSAL ON BOARD INCLUSIVENESS. AGAINST FOR STAKEHOLDER 5 TO RATIFY THE SELECTION OF BDO USA, LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR ITS FISCAL YEAR ENDING MARCH 31, 2015. FOR FOR MANAGEMENT NETSCOUT SYSTEMS INC Ticker: NTCT Security ID: 64115T-104 Meeting Date: 9-Sep-14 Meeting Type: ANNUAL MEETING Record Date: 28-Jul-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR JOSEPH G. HADZIMA FOR FOR MANAGEMENT 2 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP TO SERVE AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 31, 2015. FOR FOR MANAGEMENT 3 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THIS PROXY STATEMENT IN ACCORDANCE WITH SECURITIES EXCHANGE COMMISSION RULES. FOR FOR MANAGEMENT Entrepreneur US All Cap Fund Sonic Automotive, INC. Ticker: SAH Security ID: 83545G-102 Meeting Date: 16-Apr-14 Meeting Type: ANNUAL Record Date: 7-Mar-14 # PROPOSAL MGT REC VOTE CAST SPONSOR Elect director O. BRUTON SMITH FOR FOR MANAGEMENT Elect director B. SCOTT SMITH FOR FOR MANAGEMENT Elect director DAVID BRUTON SMITH FOR FOR MANAGEMENT Elect director WILLIAM I. BELK FOR FOR MANAGEMENT Elect director WILLIAM R. BROOKS FOR FOR MANAGEMENT Elect director BERNARD C. BYRD, JR FOR FOR MANAGEMENT Elect director VICTOR H. DOOLAN FOR FOR MANAGEMENT Elect director ROBERT HELLER FOR FOR MANAGEMENT Elect director ROBERT L. REWEY FOR FOR MANAGEMENT 2 TO CONDUCT A NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION PAID TO OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE ACCOMPANYING PROXY STATEMENT. FOR FOR MANAGEMENT 3 TO CONSIDER AND APPROVE AN AMENDMENT AND RESTATEMENT OF THE SONIC AUTOMOTIVE, INC. INCENTIVE COMPENSATION PLAN. FOR FOR MANAGEMENT 4 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS SONIC'S INDEPENDENT PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2014. FOR FOR MANAGEMENT Capital One Financial Ticker: COF Security ID: 14040H-105 Meeting Date: 1-May-14 Meeting Type: ANNUAL Record Date: 24-Mar-14 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A. ELECTION OF DIRECTOR: RICHARD D. FAIRBANK FOR FOR MANAGEMENT 1B. ELECTION OF DIRECTOR: PATRICK W. GROSS FOR FOR MANAGEMENT 1C. ELECTION OF DIRECTOR: ANN FRITZ HACKETT FOR FOR MANAGEMENT 1D. ELECTION OF DIRECTOR: LEWIS HAY, III FOR FOR MANAGEMENT 1E. ELECTION OF DIRECTOR: BENJAMIN P. JENKINS, III FOR FOR MANAGEMENT 1F. ELECTION OF DIRECTOR: PIERRE E. LEROY FOR FOR MANAGEMENT 1G. ELECTION OF DIRECTOR: PETER E. RASKIND FOR FOR MANAGEMENT 1H. ELECTION OF DIRECTOR: MAYO A. SHATTUCK III FOR FOR MANAGEMENT 1I. ELECTION OF DIRECTOR: BRADFORD H. WARNER FOR FOR MANAGEMENT 1J. ELECTION OF DIRECTOR: CATHERINE G. WEST FOR FOR MANAGEMENT 2 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS OF CAPITAL ONE FOR 2014. FOR FOR MANAGEMENT 3 APPROVAL OF CAPITAL ONE'S THIRD AMENDED AND RESTATED 2 FOR FOR MANAGEMENT 4 ADVISORY APPROVAL OF CAPITAL ONE'S 2 FOR FOR MANAGEMENT 5A. APPROVAL OF AMENDMENTS TO CAPITAL ONE'S RESTATED CERTIFICATE OF INCORPORATION TO REMOVE SUPERMAJORITY VOTING STANDARDS APPLICABLE TO THE FOLLOWING ACTION: FUTURE AMENDMENTS TO THE AMENDED AND RESTATED BYLAWS AND THE RESTATED CERTIFICATE OF INCORPORATION. FOR FOR MANAGEMENT 5B. APPROVAL OF AMENDMENTS TO CAPITAL ONE'S RESTATED CERTIFICATE OF INCORPORATION TO REMOVE SUPERMAJORITY VOTING STANDARDS APPLICABLE TO THE FOLLOWING ACTION: REMOVING ANY DIRECTOR FROM OFFICE. FOR FOR MANAGEMENT 5C APPROVAL OF AMENDMENTS TO CAPITAL ONE'S RESTATED CERTIFICATE OF INCORPORATION TO REMOVE SUPERMAJORITY VOTING STANDARDS APPLICABLE TO THE FOLLOWING ACTION: CERTAIN BUSINESS COMBINATIONS. FOR FOR MANAGEMENT 6 STOCKHOLDER PROPOSAL REGARDING AN INDEPENDENT BOARD CHAIRMAN, IF PRESENTED AT THE MEETING. AGAINST FOR SHAREHOLDERS Under Armour, Inc. Ticker: UA Security ID: Meeting Date: 13-May-14 Meeting Type: Annual Record Date: 26-Mar-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTORS: Kevin A. Plank FOR FOR MANAGEMENT Byron K. Adams, Jr. FOR FOR MANAGEMENT Douglas E. Coltharp FOR FOR MANAGEMENT Anthony W. Deering FOR FOR MANAGEMENT A.B. Krongard FOR FOR MANAGEMENT William R. McDermott FOR FOR MANAGEMENT Eric T. Olson FOR FOR MANAGEMENT Harvey L. Sanders FOR FOR MANAGEMENT Thomas J. Sippel FOR FOR MANAGEMENT 2 TO APPROVE, BY A NON-BINDING ADVISORY VOTE, THE COMPENSATION OF EXECUTIVES AS DISCLOSED IN THE "EXECUTIVE COMPENSATION" SECTION OF THE PROXY STATEMENT, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS AND TABLES. FOR FOR MANAGEMENT 3 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. FOR FOR MANAGEMENT The GEO Group, Inc. Ticker: GEO Security ID: 36159R-103 Meeting Date: 2-May-14 Meeting Type: Annual Record Date: 26-Mar-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTORS: Clarence E. Anthony FOR FOR MANAGEMENT Norman A. Carlson FOR FOR MANAGEMENT Anne N. Foreman FOR FOR MANAGEMENT Richard H. Glanton FOR FOR MANAGEMENT Christopher C. Wheeler FOR FOR MANAGEMENT George C. Zoey FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR 2014. FOR FOR MANAGEMENT 3 TO HOLD AN ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. FOR FOR MANAGEMENT 4 TO APPROVE THE GEO GROUP, INC. 2, WHICH WE REFER TO AS THE 2014 PLAN. FOR FOR MANAGEMENT 5 TO TRANSACT ANY OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENTS OR POSTPONEMENTS THEREOF. FOR FOR MANAGEMENT USANA Health Sciences, Inc. Ticker: USNA Security ID: 90328M-107 Meeting Date: 30-Apr-14 Meeting Type: Annual Record Date: 26-Mar-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTORS: ROBERT ANCIAUX FOR FOR MANAGEMENT GILBERT A. FULLER FOR FOR MANAGEMENT JERRY G. MCCLAIN FOR FOR MANAGEMENT RONALD S. POELMAN FOR FOR MANAGEMENT MYRON W. WENTZ, PH.D. FOR FOR MANAGEMENT 2 TO RATIFY THE SELECTION OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR 2014. FOR FOR MANAGEMENT 3 TO HOLD AN ADVISORY VOTE ON A RESOLUTION TO APPROVE THE COMPENSATION OF THE COMPANYS NAMED EXECUTIVE OFFICERS (AS DEFINED IN OUR PROXY STATEMENT). FOR FOR MANAGEMENT American Axle & Manufacturing Holdings Ticker: AXL Security ID: 024061-103 Meeting Date: 5-May-14 Meeting Type: Annual Record Date: 4-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR JAMES A. MCCASLIN FOR FOR MANAGEMENT WILLIAM P. MILLER II FOR FOR MANAGEMENT SAMUEL VALENTI III FOR FOR MANAGEMENT 2 APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 3 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. FOR FOR MANAGEMENT Travelzoo, Inc. Ticker: TZOO Security ID: 89421Q-205 Meeting Date: 9-May-14 Meeting Type: Annual Record Date: 4-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR HOLGER BARTEL FOR FOR MANAGEMENT RALPH BARTEL FOR FOR MANAGEMENT MICHAEL KARG FOR FOR MANAGEMENT DONOVAN NEALE-MAY FOR FOR MANAGEMENT MARY REILLY FOR FOR MANAGEMENT 2 APPROVAL OF STOCK OPTIONS GRANT UNDER A NONQUALIFIED STOCK OPTION AGREEMENT FOR FOR MANAGEMENT 3 ADVISORY VOTE ON THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS OF THE COMPANY FOR FOR MANAGEMENT EBAY, Inc. Ticker: EBAY Security ID: 278642-103 Meeting Date: 13-May-14 Meeting Type: Annual Record Date: 4-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR FRED D. ANDERSON FOR FOR MANAGEMENT EDWARD W. BARNHOLT FOR FOR MANAGEMENT SCOTT D. COOK FOR FOR MANAGEMENT JOHN J. DONAHOE FOR FOR MANAGEMENT 2 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 3 TO APPROVE THE AMENDMENT AND RESTATEMENT OF OUR 2 FOR FOR MANAGEMENT 4 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITORS FOR OUR FISCAL YEAR ENDING DECEMBER 31, 2014. FOR FOR MANAGEMENT 5 TO CONSIDER A STOCKHOLDER PROPOSAL SUBMITTED BY JOHN CHEVEDDEN REGARDING STOCKHOLDER ACTION BY WRITTEN CONSENT WITHOUT A MEETING, IF PROPERLY PRESENTED BEFORE THE MEETING. AGAINST AGAINST STOCKHOLDER 6 TO CONSIDER A STOCKHOLDER PROPOSAL SUBMITTED BY THE ICAHN GROUP RECOMMENDING THAT WE ENGAGE AN INVESTMENT BANKING FIRM TO EFFECTUATE A SPIN-OFF OF OUR PAYMENTS SEGMENT (REFERRED TO AS PAYPAL) INTO A SEPARATELY TRADED COMPANY, IF PROPERLY PRESENTED BEFORE THE MEETING. AGAINST AGAINST STOCKHOLDER Cohen & Steers, Inc. Ticker: CNS Security ID: 19247A-100 Meeting Date: 8-May-14 Meeting Type: Annual Record Date: 4-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR ELECTION OF DIRECTOR: MARTIN COHEN FOR FOR MANAGEMENT ELECTION OF DIRECTOR: ROBERT H. STEERS FOR FOR MANAGEMENT ELECTION OF DIRECTOR: PETER L. RHEIN FOR FOR MANAGEMENT ELECTION OF DIRECTOR: RICHARD P. SIMON FOR FOR MANAGEMENT ELECTION OF DIRECTOR: EDMOND D. VILLANI FOR FOR MANAGEMENT ELECTION OF DIRECTOR: FRANK T. CONNOR FOR FOR MANAGEMENT 2 RATIFICATION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. FOR FOR MANAGEMENT 3 APPROVAL, BY NON-BINDING VOTE, OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT EXACTECH, INC. Ticker: EXAC Security ID: 30064 E-109 Meeting Date: 8-May-14 Meeting Type: Annual Record Date: 4-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR WILLIAM PETTY, M.D.* FOR FOR MANAGEMENT RICHARD C. SMITH* FOR FOR MANAGEMENT W. ANDREW KRUSEN JR.# FOR FOR MANAGEMENT 2 APPROVE THE NON-BINDING ADVISORY RESOLUTION ON THE NAMED EXECUTIVE OFFICERS' COMPENSATION FOR FOR MANAGEMENT 3 APPROVE THE AMENDED AND RESTATED EXACTECH, INC. 2 FOR FOR MANAGEMENT 4 RATIFY SELECTION OF MCGLADREY LLP AS THE COMPANY'S PRINCIPAL INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING DECEMBER 31, 2014 FOR FOR MANAGEMENT Papa John's International Inc Ticker: PZZA Security ID: 698813-102 Meeting Date: 29-Apr-14 Meeting Type: Annual Record Date: 4-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR ELECTION OF DIRECTOR: JOHN H. SCHNATTER FOR FOR MANAGEMENT ELECTION OF DIRECTOR: MARK S. SHAPIRO FOR FOR MANAGEMENT 2 RATIFICATION OF THE SELECTION OF INDEPENDENT AUDITORS: TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE 2 FOR FOR MANAGEMENT 3 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 4 APPROVAL OF AMENDMENT TO OUR CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS. FOR FOR MANAGEMENT 5 APPROVAL OF AMENDMENT TO OUR CERTIFICATE OF INCORPORATION TO INCREASE THE TOTAL NUMBER OF AUTHORIZED SHARES OF COMMON STOCK. FOR FOR MANAGEMENT GOOGLE Inc. Ticker: GOOG Security ID: 38259P-508 Meeting Date: 14-May-14 Meeting Type: Annual Record Date: 4-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR LARRY PAGE FOR FOR MANAGEMENT SERGEY BRIN FOR FOR MANAGEMENT ERIC E. SCHMIDT FOR FOR MANAGEMENT L. JOHN DOERR FOR FOR MANAGEMENT DIANE B. GREENE FOR FOR MANAGEMENT JOHN L. HENNESSY FOR FOR MANAGEMENT ANN MATHER FOR FOR MANAGEMENT PAUL S. OTELLINI FOR FOR MANAGEMENT K. RAM SHRIRAM FOR FOR MANAGEMENT SHIRLEY M. TILGHMAN FOR FOR MANAGEMENT 2 THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS GOOGLE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. FOR FOR MANAGEMENT 3 THE APPROVAL OF 2 FOR FOR MANAGEMENT 4 A STOCKHOLDER PROPOSAL REGARDING EQUAL SHAREHOLDER VOTING, IF PROPERLY PRESENTED AT THE MEETING. AGAINST FOR STOCKHOLDER 5 A STOCKHOLDER PROPOSAL REGARDING A LOBBYING REPORT, IF PROPERLY PRESENTED AT THE MEETING. AGAINST AGAINST STOCKHOLDER 6 A STOCKHOLDER PROPOSAL REGARDING THE ADOPTION OF A MAJORITY VOTE STANDARD FOR THE ELECTION OF DIRECTORS, IF PROPERLY PRESENTED AT THE MEETING. AGAINST FOR STOCKHOLDER 7 A STOCKHOLDER PROPOSAL REGARDING TAX POLICY PRINCIPLES, IF PROPERLY PRESENTED AT THE MEETING. AGAINST AGAINST STOCKHOLDER 8 A STOCKHOLDER PROPOSAL REGARDING AN INDEPENDENT CHAIRMAN OF THE BOARD POLICY, IF PROPERLY PRESENTED AT THE MEETING. AGAINST FOR STOCKHOLDER URBAN OUTFITTERS, INC Ticker: URBN Security ID: 917047-102 Meeting Date: 27-May-14 Meeting Type: ANNUAL Record Date: 4-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR EDWARD N. ANTOIAN FOR FOR MANAGEMENT SCOTT A. BELAIR FOR FOR MANAGEMENT MARGARET A. HAYNE FOR FOR MANAGEMENT JOEL S. LAWSON III FOR FOR MANAGEMENT ROBERT H. STROUSE FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2015. FOR FOR MANAGEMENT 3 TO APPROVE A NON-BINDING ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 4 SHAREHOLDER PROPOSAL REGARDING BOARD NOMINEE REQUIREMENTS. AGAINST FOR STOCKHOLDER 5 SHAREHOLDER PROPOSAL REGARDING HUMAN RIGHTS REPORT. AGAINST ABSTAIN STOCKHOLDER 6 SHAREHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIR. AGAINST FOR STOCKHOLDER MOLINA HEALTHCARE Ticker: MOH Security ID: 60855R-100 Meeting Date: 30-Apr-14 Meeting Type: ANNUAL Record Date: 7-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR J. MARIO MOLINA, M.D. FOR FOR MANAGEMENT STEVEN J. ORLANDO FOR FOR MANAGEMENT RONNA E. ROMNEY FOR FOR MANAGEMENT DALE B. WOLF FOR FOR MANAGEMENT 2 PROPOSED AMENDMENT TO OUR BYLAWS TO IMPLEMENT MAJORITY VOTE STANDARD FOR UNCONTESTED ELECTION OF DIRECTORS. FOR FOR MANAGEMENT 3 APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 4 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. FOR FOR MANAGEMENT WYNN RESORTS LTD Ticker: WYNN Security ID: 983134-107 Meeting Date: 16-May-14 Meeting Type: ANNUAL Record Date: 7-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR ROBERT J. MILLER FOR FOR MANAGEMENT D. BOONE WAYSON FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. FOR FOR MANAGEMENT 3 TO APPROVE, ON AN ADVISORY BASIS, OUR EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 4 TO APPROVE THE WYNN RESORTS, LIMITED 2 FOR FOR MANAGEMENT 5 TO RATIFY, ON AN ADVISORY BASIS, THE DIRECTOR QUALIFICATION BYLAW AMENDMENT. FOR FOR MANAGEMENT 6 TO VOTE ON A STOCKHOLDER PROPOSAL REGARDING A POLITICAL CONTRIBUTIONS REPORT, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. AGAINST AGAINST STOCKHOLDER MERITAGE HOMES CORP Ticker: WYNN Security ID: 59001A-102 Meeting Date: 14-May-14 Meeting Type: ANNUAL Record Date: 7-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR STEVEN J. HILTON FOR FOR MANAGEMENT RAYMOND OPPEL FOR FOR MANAGEMENT RICHARD T. BURKE, SR. FOR FOR MANAGEMENT DANA C. BRADFORD FOR FOR MANAGEMENT 2 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 FOR FOR MANAGEMENT 3 ADVISORY VOTE TO APPROVE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 4 APPROVE THE AMENDED AND RESTATED 2 FOR FOR MANAGEMENT 5 APPROVE AN AMENDMENT TO AND EXTENSION OF THE EXECUTIVE MANAGEMENT INCENTIVE PLAN. FOR FOR MANAGEMENT AIR LEASE CORP Ticker: AL Security ID: 00912X-302 Meeting Date: 7-May-14 Meeting Type: ANNUAL Record Date: 8-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR ELECTION OF DIRECTOR: MATTHEW J. HART FOR FOR MANAGEMENT ELECTION OF DIRECTOR: CHERYL GORDON KRONGARD FOR FOR MANAGEMENT ELECTION OF DIRECTOR: MARSHALL O. LARSEN FOR FOR MANAGEMENT ELECTION OF DIRECTOR: ROBERT A. MILTON FOR FOR MANAGEMENT ELECTION OF DIRECTOR: JOHN L. PLUEGER FOR FOR MANAGEMENT ELECTION OF DIRECTOR: IAN M. SAINES FOR FOR MANAGEMENT ELECTION OF DIRECTOR: DR. RONALD D. SUGAR FOR FOR MANAGEMENT ELECTION OF DIRECTOR: STEVEN F. UDVAR-HAZY FOR FOR MANAGEMENT 2 RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. FOR FOR MANAGEMENT 3 APPROVE THE AIR LEASE CORPORATION 2 FOR FOR MANAGEMENT 4 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. FOR FOR MANAGEMENT MORNINGSTAR, INC. Ticker: MORN Security ID: 617700-109 Meeting Date: 13-May-14 Meeting Type: ANNUAL Record Date: 8-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR ELECTION OF DIRECTOR: JOE MANSUETO FOR FOR MANAGEMENT ELECTION OF DIRECTOR: DON PHILLIPS FOR FOR MANAGEMENT ELECTION OF DIRECTOR: CHERYL FRANCIS FOR FOR MANAGEMENT ELECTION OF DIRECTOR: STEVE KAPLAN FOR FOR MANAGEMENT ELECTION OF DIRECTOR: GAIL LANDIS FOR FOR MANAGEMENT ELECTION OF DIRECTOR: BILL LYONS FOR FOR MANAGEMENT ELECTION OF DIRECTOR: JACK NOONAN FOR FOR MANAGEMENT ELECTION OF DIRECTOR: PAUL STURM FOR FOR MANAGEMENT ELECTION OF DIRECTOR: HUGH ZENTMYER FOR FOR MANAGEMENT 2 APPROVAL OF THE PERFORMANCE MEASURES UNDER THE MORNINGSTAR, INC. INCENTIVE PLAN. FOR FOR MANAGEMENT 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 4 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS MORNINGSTAR'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. FOR FOR MANAGEMENT STEEL DYNAMICS INC. Ticker: STLD Security ID: 858119-100 Meeting Date: 15-May-14 Meeting Type: ANNUAL Record Date: 8-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR MARK D. MILLETT FOR FOR MANAGEMENT RICHARD P. TEETS, JR. FOR FOR MANAGEMENT JOHN C. BATES FOR FOR MANAGEMENT KEITH E. BUSSE FOR FOR MANAGEMENT FRANK D. BYRNE, M.D. FOR FOR MANAGEMENT TRACI M. DOLAN FOR FOR MANAGEMENT PAUL B. EDGERLEY FOR FOR MANAGEMENT DR. JURGEN KOLB FOR FOR MANAGEMENT JAMES C. MARCUCCILLI FOR FOR MANAGEMENT BRADLEY S. SEAMAN FOR FOR MANAGEMENT GABRIEL L. SHAHEEN FOR FOR MANAGEMENT 2 TO APPROVE THE APPOINTMENT OF ERNST & YOUNG LLP AS STEEL DYNAMICS INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR 2014. FOR FOR MANAGEMENT 3 TO APPROVE THE STEEL DYNAMICS, INC. 2 FOR FOR MANAGEMENT 4 TO APPROVE, BY AN ADVISORY VOTE, NAMED EXECUTIVE OFFICER COMPENSATION. FOR FOR MANAGEMENT W&T OFFSHORE, INC. Ticker: WTI Security ID: 92922P-106 Meeting Date: 6-May-14 Meeting Type: ANNUAL Record Date: 8-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR MS. VIRGINIA BOULET FOR FOR MANAGEMENT MR. ROBERT I. ISRAEL FOR FOR MANAGEMENT MR. STUART B. KATZ FOR FOR MANAGEMENT MR. TRACY W. KROHN FOR FOR MANAGEMENT MR. S. JAMES NELSON, JR FOR FOR MANAGEMENT MR. B. FRANK STANLEY FOR FOR MANAGEMENT 2 PROPOSAL TO APPROVE, BY NONBINDING VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 3 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. FOR FOR MANAGEMENT ITC HOLDINGS Ticker: ITC Security ID: 465685-105 Meeting Date: 21-May-14 Meeting Type: ANNUAL Record Date: 14-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR CHRISTOPHER H. FRANKLIN FOR FOR MANAGEMENT EDWARD G. JEPSEN FOR FOR MANAGEMENT WILLIAM J. MUSELER FOR FOR MANAGEMENT HAZEL R. O'LEARY FOR FOR MANAGEMENT THOMAS G. STEPHENS FOR FOR MANAGEMENT G. BENNETT STEWART III FOR FOR MANAGEMENT LEE C. STEWART FOR FOR MANAGEMENT JOSEPH L. WELCH FOR FOR MANAGEMENT 2 TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 3 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2014. FOR FOR MANAGEMENT 4 APPROVAL OF AMENDMENT TO OUR EMPLOYEE STOCK PURCHASE PLAN TO INCREASE THE NUMBER OF SHARES OF COMMON STOCK AUTHORIZED FOR ISSUANCE UNDER THE PLAN. FOR FOR MANAGEMENT 5 SHAREHOLDER PROPOSAL TO REQUEST THE BOARD TO MODIFY THE BYLAWS WITH RESPECT TO CALLING SPECIAL MEETINGS OF SHAREHOLDERS. AGAINST AGAINST STOCKHOLDER VERISIGN Ticker: VRSN Security ID: 92343 E-102 Meeting Date: 22-May-14 Meeting Type: ANNUAL Record Date: 14-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR ELECTION OF DIRECTOR: D. JAMES BIDZOS FOR FOR MANAGEMENT ELECTION OF DIRECTOR: WILLIAM L. CHENEVICH FOR FOR MANAGEMENT ELECTION OF DIRECTOR: KATHLEEN A. COTE FOR FOR MANAGEMENT ELECTION OF DIRECTOR: ROGER H. MOORE FOR FOR MANAGEMENT ELECTION OF DIRECTOR: JOHN D. ROACH FOR FOR MANAGEMENT ELECTION OF DIRECTOR: LOUIS A. SIMPSON FOR FOR MANAGEMENT ELECTION OF DIRECTOR: TIMOTHY TOMLINSON FOR FOR MANAGEMENT 2 TO APPROVE AN AMENDMENT TO VERISIGN, INC.'S FOURTH AMENDED AND RESTATED CERTIFICATE OF INCORPORATION AND SIXTH AMENDED AND RESTATED BYLAWS TO PERMIT STOCKHOLDERS TO CALL SPECIAL MEETINGS. FOR FOR MANAGEMENT 3 TO APPROVE, ON A NON-BINDING, ADVISORY BASIS, VERISIGN, INC.'S EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 4 TO RATIFY THE SELECTION OF KPMG LLP AS VERISIGN, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. FOR FOR MANAGEMENT CERNER CORPORATION Ticker: CERN Security ID: 156782-104 Meeting Date: 23-May-14 Meeting Type: ANNUAL Record Date: 14-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A. ELECTION OF DIRECTOR: JOHN C. DANFORTH FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: NEAL L. PATTERSON FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: WILLIAM D. ZOLLARS FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF CERNER CORPORATION FOR 2014. FOR FOR MANAGEMENT 3 APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT LUMBER LIQUIDATORS Ticker: LL Security ID: 55003T-107 Meeting Date: 23-May-14 Meeting Type: ANNUAL Record Date: 15-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR ROBERT M. LYNCH FOR FOR MANAGEMENT PETER B. ROBINSON FOR FOR MANAGEMENT MARTIN F. ROPER FOR FOR MANAGEMENT 2 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. FOR FOR MANAGEMENT 3 ADVISORY (NON-BINDING) VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. FOR FOR MANAGEMENT TEXAS ROADHOUSE Ticker: TXRH Security ID: 882681-109 Meeting Date: 22-May-14 Meeting Type: ANNUAL Record Date: 15-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR JAMES R. RAMSEY FOR FOR MANAGEMENT JAMES R. ZARLEY FOR FOR MANAGEMENT 2 PROPOSAL TO RATIFY INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2014. FOR FOR MANAGEMENT 3 SAY ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 4 AN ADVISORY VOTE ON A SHAREHOLDER PROPOSAL TO ELIMINATE THE CLASSIFICATION OF THE BOARD OF DIRECTORS. AGAINST AGAINST STOCKHOLDER DUPONT FABROS TECHNOLOGY Ticker: DFT Security ID: 26613Q-106 Meeting Date: 21-May-14 Meeting Type: ANNUAL Record Date: 15-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR MICHAEL A. COKE FOR FOR MANAGEMENT LAMMOT J. DU PONT FOR FOR MANAGEMENT THOMAS D. ECKERT FOR FOR MANAGEMENT HOSSEIN FATEH FOR FOR MANAGEMENT JONATHAN G. HEILIGER FOR FOR MANAGEMENT FREDERIC V. MALEK FOR FOR MANAGEMENT JOHN T. ROBERTS, JR. FOR FOR MANAGEMENT JOHN H. TOOLE FOR FOR MANAGEMENT 2 ADVISORY VOTE ON EXECUTIVE COMPENSATION (SAY-ON-PAY VOTE). FOR FOR MANAGEMENT 3 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. FOR FOR MANAGEMENT THE NAVIGATORS GROUP Ticker: NAVG Security ID: 638904-102 Meeting Date: 22-May-14 Meeting Type: ANNUAL Record Date: 23-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR SAUL L. BASCH FOR FOR MANAGEMENT H.J. MERVYN BLAKENEY FOR FOR MANAGEMENT TERENCE N. DEEKS FOR FOR MANAGEMENT STANLEY A. GALANSKI FOR FOR MANAGEMENT GEOFFREY E. JOHNSON FOR FOR MANAGEMENT JOHN F. KIRBY FOR FOR MANAGEMENT ROBERT V. MENDELSOHN FOR FOR MANAGEMENT DAVID M. PLATTER FOR FOR MANAGEMENT JANICE C. TOMLINSON FOR FOR MANAGEMENT MARC M. TRACT FOR FOR MANAGEMENT 2 PASS AN ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 3 RATIFY THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT AUDITORS OF THE COMPANY TO EXAMINE AND REPORT ON THE DECEMBER 31, 2 FOR FOR MANAGEMENT ZUMIEZ INC Ticker: ZUMZ Security ID: 989817-101 Meeting Date: 21-May-14 Meeting Type: ANNUAL Record Date: 23-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: THOMAS D. CAMPION FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: SARAH G. MCCOY FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: ERNEST R. JOHNSON FOR FOR MANAGEMENT 2 APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 3 APPROVAL OF THE ZUMIEZ 2 FOR FOR MANAGEMENT 4 APPROVAL OF THE ZUMIEZ 2 FOR FOR MANAGEMENT 5 RATIFICATION OF THE SELECTION OF MOSS ADAMS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 31, 2015(FISCAL 2014). FOR FOR MANAGEMENT ELLIE MAE INC Ticker: ELLI Security ID: 28849P-100 Meeting Date: 21-May-14 Meeting Type: ANNUAL Record Date: 23-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR CRAIG DAVIS FOR FOR MANAGEMENT ROBERT J. LEVIN FOR FOR MANAGEMENT JEB S. SPENCER FOR FOR MANAGEMENT 2 TO RATIFY THE SELECTION, BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS, OF GRANT THORNTON LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2014. FOR FOR MANAGEMENT 3 TO APPROVE, ON AN ADVISORY BASIS, THE NAMED EXECUTIVE OFFICER COMPENSATION AS DISCLOSED IN THE PROXY MATERIALS. FOR FOR MANAGEMENT 4 TO APPROVE THE REPLACEMENT OF THE SUPERMAJORITY VOTING PROVISIONS OF OUR CERTIFICATE OF INCORPORATION AND BYLAWS. FOR FOR MANAGEMENT FORTRESS INVESTMENT GROUP Ticker: FIG Security ID: 34958B-106 Meeting Date: 22-May-14 Meeting Type: ANNUAL Record Date: 23-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR DAVID B. BARRY FOR FOR MANAGEMENT RICHARD N. HAASS FOR FOR MANAGEMENT RANDAL A. NARDONE FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FORTRESS INVESTMENT GROUP LLC FOR THE FISCAL YEAR 2014. FOR FOR MANAGEMENT 3 TO APPROVE THE ADVISORY RESOLUTION ON EXECUTIVE OFFICER COMPENSATION. FOR FOR MANAGEMENT PC CONNECTION Ticker: PCCC Security ID: 69318J-100 Meeting Date: 21-May-14 Meeting Type: ANNUAL Record Date: 23-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR PATRICIA GALLUP FOR FOR MANAGEMENT DAVID HALL FOR FOR MANAGEMENT JOSEPH BAUTE FOR FOR MANAGEMENT DAVID BEFFA-NEGRINI FOR FOR MANAGEMENT BARBARA DUCKETT FOR FOR MANAGEMENT DONALD WEATHERSON FOR FOR MANAGEMENT 2 TO APPROVE AN AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED 2, AS AMENDED, TO INCREASE THE NUMBER OF SHARES OF COMMON STOCK THAT MAY BE ISSUED THEREUNDER FROM 1,400,,600,000 SHARES, REPRESENTING AN INCREASE OF 200,000 SHARES FOR FOR MANAGEMENT 3 TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014 FOR FOR MANAGEMENT IPG PHOTONICS CORP Ticker: IPGP Security ID: 44980X-109 Meeting Date: 3-Jun-14 Meeting Type: ANNUAL Record Date: 23-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR V.P. GAPONTSEV, PH.D. FOR FOR MANAGEMENT EUGENE SCHERBAKOV, PH.D FOR FOR MANAGEMENT IGOR SAMARTSEV FOR FOR MANAGEMENT ROBERT A. BLAIR FOR FOR MANAGEMENT MICHAEL C. CHILD FOR FOR MANAGEMENT HENRY E. GAUTHIER FOR FOR MANAGEMENT WILLIAM S. HURLEY FOR FOR MANAGEMENT ERIC MEURICE FOR FOR MANAGEMENT JOHN R. PEELER FOR FOR MANAGEMENT THOMAS J. SEIFERT FOR FOR MANAGEMENT 2 TO APPROVE OUR EXECUTIVE COMPENSATION BY NON-BINDING ADVISORY VOTE. FOR FOR MANAGEMENT 3 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF IPG PHOTONICS CORPORATION FOR 2014. FOR FOR MANAGEMENT PORTFOLIO RECOVERY ASSOCIATES Ticker: PRAA Security ID: 73640Q-105 Meeting Date: 29-May-14 Meeting Type: ANNUAL Record Date: 23-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR SCOTT M. TABAKIN FOR FOR MANAGEMENT JAMES M. VOSS FOR FOR MANAGEMENT MARJORIE M. CONNELLY FOR FOR MANAGEMENT JAMES A. NUSSLE FOR FOR MANAGEMENT 2 APPROVAL OF AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES. FOR FOR MANAGEMENT 3 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. FOR FOR MANAGEMENT 4 APPROVAL, ON A NON-BINDING ADVISORY BASIS, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT NEWSTAR FINANCIAL Ticker: NEWS Security ID: 65251F-105 Meeting Date: 20-May-14 Meeting Type: ANNUAL Record Date: 23-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR CHARLES N. BRALVER FOR FOR MANAGEMENT TIMOTHY J. CONWAY FOR FOR MANAGEMENT BRADLEY E. COOPER FOR FOR MANAGEMENT BRIAN L.P. FALLON FOR FOR MANAGEMENT FRANK R. NOONAN FOR FOR MANAGEMENT MAUREEN P. O'HARA FOR FOR MANAGEMENT P.A. SCHMIDT-FELLNER FOR FOR MANAGEMENT RICHARD E. THORNBURGH FOR FOR MANAGEMENT 2 TO REAFFIRM THE MATERIAL TERMS OF THE PERFORMANCE-BASED GOALS SPECIFIED IN THE AMENDED AND RESTATED NEWSTAR FINANCIAL, INC. 2(M) OF THE INTERNAL REVENUE CODE. FOR FOR MANAGEMENT 3 TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 FOR FOR MANAGEMENT SYNTEL, INC Ticker: SYNT Security ID: 87162H-103 Meeting Date: 3-Jun-14 Meeting Type: ANNUAL Record Date: 25-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR PARITOSH K. CHOKSI FOR FOR MANAGEMENT BHARAT DESAI FOR FOR MANAGEMENT THOMAS DOKE FOR FOR MANAGEMENT RAJESH MASHRUWALA FOR FOR MANAGEMENT GEORGE R. MRKONIC, JR. FOR FOR MANAGEMENT PRASHANT RANADE FOR FOR MANAGEMENT NEERJA SETHI FOR FOR MANAGEMENT 2 AN ADVISORY (NON-BINDING) VOTE TO APPROVE THE COMPENSATION PAID TO SYNTEL'S NAMED EXECUTIVE OFFICERS FOR FOR MANAGEMENT 3 A NON-BINDING RESOLUTION TO RATIFY THE APPOINTMENT OF CROWE HORWATH LLP AS SYNTEL'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT FISCAL YEAR. FOR FOR MANAGEMENT ARES CAPITAL CORP Ticker: ARCC Security ID: 04010L-103 Meeting Date: 2-Jun-14 Meeting Type: ANNUAL Record Date: 25-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR ELECTION OF DIRECTOR: MICHAEL J. AROUGHETI FOR FOR MANAGEMENT ELECTION OF DIRECTOR: ANN TORRE BATES FOR FOR MANAGEMENT ELECTION OF DIRECTOR: STEVEN B. MCKEEVER FOR FOR MANAGEMENT 2 TO RATIFY THE SELECTION OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. FOR FOR MANAGEMENT 3 TO AUTHORIZE THE COMPANY, WITH THE APPROVAL OF ITS BOARD OF DIRECTORS, TO SELL OR OTHERWISE ISSUE SHARES OF ITS COMMON STOCK AT A PRICE BELOW ITS THEN CURRENT NET ASSET VALUE PER SHARE SUBJECT TO THE LIMITATIONS SET FORTH IN THE PROXY STATEMENT FOR THE 2(INCLUDING, WITHOUT LIMITATION, THAT THE NUMBER OF SHARES ISSUED DOES NOT EXCEED 25% OF THE COMPANY'S THEN OUTSTANDING COMMON STOCK). FOR FOR MANAGEMENT PANERA BREAD COMPANY Ticker: PNRA Security ID: 69840W-108 Meeting Date: 5-Jun-14 Meeting Type: ANNUAL Record Date: 28-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR FRED K. FOULKES FOR FOR MANAGEMENT RONALD M. SHAICH FOR FOR MANAGEMENT 2 TO APPROVE, IN AN ADVISORY "SAY-ON-PAY" VOTE, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS OF PANERA BREAD COMPANY. FOR FOR MANAGEMENT 3 TO APPROVE AN AMENDMENT TO THE 1,,050,000 SHARES. FOR FOR MANAGEMENT 4 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS PANERA BREAD COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 30, 2014. FOR FOR MANAGEMENT ALEXION PHARMACEUTICALS Ticker: ALXN Security ID: 015351-109 Meeting Date: 5-May-14 Meeting Type: ANNUAL Record Date: 30-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR ELECTION OF DIRECTOR: LEONARD BELL FOR FOR MANAGEMENT ELECTION OF DIRECTOR: MAX LINK FOR FOR MANAGEMENT ELECTION OF DIRECTOR: WILLIAM R. KELLER FOR FOR MANAGEMENT ELECTION OF DIRECTOR: JOHN T. MOLLEN FOR FOR MANAGEMENT ELECTION OF DIRECTOR: R. DOUGLAS NORBY FOR FOR MANAGEMENT ELECTION OF DIRECTOR: ALVIN S. PARVEN FOR FOR MANAGEMENT ELECTION OF DIRECTOR: ANDREAS RUMMELT FOR FOR MANAGEMENT ELECTION OF DIRECTOR: ANN M. VENEMAN FOR FOR MANAGEMENT 2 APPROVAL OF A NON-BINDING ADVISORY VOTE OF THE 2'S NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 3 RATIFICATION OF APPOINTMENT BY THE BOARD OF DIRECTORS OF PRICEWATERHOUSECOOPERS LLP AS ALEXION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. FOR FOR MANAGEMENT 4 TO ACT ON A SHAREHOLDER PROPOSAL REQUESTING THE BOARD TO ADOPT A RULE TO REDEEM ANY CURRENT OR FUTURE SHAREHOLDER RIGHTS PLAN OR AMENDMENT UNLESS SUCH PLAN IS SUBMITTED TO A SHAREHOLDER VOTE WITHIN 12 MONTHS. AGAINST FOR STAKEHOLDER SYNCHRONOSS TECHNOLOGIES Ticker: SNCR Security ID: 87157B-103 Meeting Date: 28-May-14 Meeting Type: ANNUAL Record Date: 30-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR FOR FOR MANAGEMENT 1 THOMAS J. HOPKINS FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. FOR FOR MANAGEMENT 3 TO APPROVE ON A NON-BINDING ADVISORY BASIS THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT LAS VEGAS SANDS Ticker: LVS Security ID: 517834-107 Meeting Date: 4-Jun-14 Meeting Type: ANNUAL Record Date: 30-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR CHARLES D. FORMAN FOR FOR MANAGEMENT GEORGE JAMIESON FOR FOR MANAGEMENT 2 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLC AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDED DECEMBER 31, 2014 FOR FOR MANAGEMENT 3 TO APPROVE THE EXTENSION OF THE TERM OF THE LAS VEGAS SANDS CORP. 2 FOR FOR MANAGEMENT 4 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION FOR FOR MANAGEMENT GLOBUS MEDICAL Ticker: GMED Security ID: 379577-208 Meeting Date: 5-Jun-14 Meeting Type: ANNUAL Record Date: 30-Apr-14 # PROPOSAL MGT REC VOTE CAST SPONSOR ELECTION OF DIRECTOR: DAVID M. DEMSKI FOR FOR MANAGEMENT ELECTION OF DIRECTOR: KURT C. WHEELER FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. FOR FOR MANAGEMENT 3 ADVISORY VOTE ON THE COMPANY'S EXECUTIVE COMPENSATION (THE SAY-ON-PAY VOTE). FOR FOR MANAGEMENT IPC THE HOSPITALIST COMPANY Ticker: IPCM Security ID: 44984A-105 Meeting Date: 5-Jun-14 Meeting Type: ANNUAL Record Date: 7-May-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR ADAM D. SINGER, M.D. FOR FOR MANAGEMENT THOMAS P. COOPER, M.D. FOR FOR MANAGEMENT CHUCK TIMPE FOR FOR MANAGEMENT 2 APPROVAL OF THE AMENDMENT TO THE CERTIFICATE OF INCORPORATION OF THE COMPANY TO CONFER ON OUR BOARD OF DIRECTORS THE ABILITY TO AMEND OUR BY-LAWS. FOR FOR MANAGEMENT 3 APPROVAL OF THE AMENDMENT TO THE BY-LAWS OF THE COMPANY TO ADD A DELAWARE EXCLUSIVE FORUM PROVISION. FOR FOR MANAGEMENT 4 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. FOR FOR MANAGEMENT 5 SAY ON PAY - A NON-BINDING ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT PRICELINE GROUP Ticker: PCLN Security ID: 741503-403 Meeting Date: 5-Jun-14 Meeting Type: ANNUAL Record Date: 7-May-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR 1) TIMOTHY M. ARMSTRONG FOR FOR MANAGEMENT 2) HOWARD W. BARKER, JR. FOR FOR MANAGEMENT 3) JEFFERY H. BOYD FOR FOR MANAGEMENT 4) JAN L. DOCTER FOR FOR MANAGEMENT 5) JEFFREY E. EPSTEIN FOR FOR MANAGEMENT 6) JAMES M. GUYETTE FOR FOR MANAGEMENT 7) DARREN R. HUSTON FOR FOR MANAGEMENT 8) NANCY B. PERETSMAN FOR FOR MANAGEMENT 9) THOMAS E. ROTHMAN FOR FOR MANAGEMENT CRAIG W. RYDIN FOR FOR MANAGEMENT 2 TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. FOR FOR MANAGEMENT 3 TO APPROVE ON AN ADVISORY BASIS THE COMPENSATION PAID BY THE COMPANY TO ITS NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 4 TO CONSIDER AND VOTE UPON A NON-BINDING STOCKHOLDER PROPOSAL CONCERNING STOCKHOLDER ACTION BY WRITTEN CONSENT. AGAINST AGAINST STAKEHOLDER EVERCORE PARTNERS INC Ticker: EVR Security ID: 29977A-105 Meeting Date: 5-Jun-14 Meeting Type: ANNUAL Record Date: 7-May-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR ROGER C. ALTMAN FOR FOR MANAGEMENT PEDRO ASPE FOR FOR MANAGEMENT RICHARD I. BEATTIE FOR FOR MANAGEMENT FRANCOIS DE ST. PHALLE FOR FOR MANAGEMENT GAIL B. HARRIS FOR FOR MANAGEMENT CURT HESSLER FOR FOR MANAGEMENT ROBERT B. MILLARD FOR FOR MANAGEMENT RALPH L. SCHLOSSTEIN FOR FOR MANAGEMENT 2 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 3 TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. FOR FOR MANAGEMENT ICU MEDICAL INC Ticker: ICUI Security ID: 44930G-107 Meeting Date: 9-Jun-14 Meeting Type: ANNUAL Record Date: 7-May-14 # PROPOSAL MGT REC VOTE CAST SPONSOR 1 TO APPROVE AN AMENDMENT TO THE COMPANY'S CERTIFICATE OF INCORPORATION TO PHASE OUT THE COMPANY'S CLASSIFIED BOARD OF DIRECTORS. FOR FOR MANAGEMENT 2 TO APPROVE AN AMENDMENT AND RESTATEMENT OF THE COMPANY'S CERTIFICATE OF INCORPORATION TO UPDATE IT AND INTEGRATE PRIOR AMENDMENTS INTO A SINGLE DOCUMENT. FOR FOR MANAGEMENT DIRECTOR FOR FOR MANAGEMENT JOHN J. CONNORS FOR FOR MANAGEMENT JOSEPH R. SAUCEDO FOR FOR MANAGEMENT 4 TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE 2 FOR FOR MANAGEMENT 5 TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS AUDITORS FOR THE COMPANY. FOR FOR MANAGEMENT 6 TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION ON AN ADVISORY BASIS. FOR FOR MANAGEMENT REGENERON PHARMACEUTICALS Ticker: REGN Security ID: 75886F-107 Meeting Date: 13-Jun-14 Meeting Type: ANNUAL Record Date: 7-May-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR ALFRED G. GILMAN FOR FOR MANAGEMENT JOSEPH L. GOLDSTEIN FOR FOR MANAGEMENT ROBERT A. INGRAM FOR FOR MANAGEMENT CHRISTINE A. POON FOR FOR MANAGEMENT P. ROY VAGELOS FOR FOR MANAGEMENT 2 PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. FOR FOR MANAGEMENT 3 PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 4 PROPOSAL TO APPROVE THE REGENERON PHARMACEUTICALS, INC. 2014 LONG-TERM INCENTIVE PLAN. FOR FOR MANAGEMENT SHUTTERSTOCK Ticker: SSTK Security ID: 825690-100 Meeting Date: 12-Jun-14 Meeting Type: ANNUAL Record Date: 7-May-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR JEFF EPSTEIN FOR FOR MANAGEMENT JONATHAN MILLER FOR FOR MANAGEMENT 2 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. FOR FOR MANAGEMENT TRIPADVISOR INC Ticker: TRIP Security ID: 896945-201 Meeting Date: 12-Jun-14 Meeting Type: ANNUAL Record Date: 7-May-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR GREGORY B. MAFFEI FOR FOR MANAGEMENT STEPHEN KAUFER FOR FOR MANAGEMENT JONATHAN F. MILLER FOR FOR MANAGEMENT DIPCHAND (DEEP) NISHAR FOR FOR MANAGEMENT JEREMY PHILIPS FOR FOR MANAGEMENT SPENCER M. RASCOFF FOR FOR MANAGEMENT CHRISTOPHER W. SHEAN FOR FOR MANAGEMENT SUKHINDER SINGH CASSIDY FOR FOR MANAGEMENT ROBERT S. WIESENTHAL FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF KPMG LLP AS TRIPADVISOR, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. FOR FOR MANAGEMENT 3 TO CONSIDER A STOCKHOLDER PROPOSAL REGARDING MAJORITY VOTING IN DIRECTOR ELECTIONS. AGAINST FOR STAKEHOLDER SANDISK Ticker: SNDK Security ID: 80004C-101 Meeting Date: 19-Jun-14 Meeting Type: ANNUAL Record Date: 12-May-14 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: MICHAEL E. MARKS FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: IRWIN FEDERMAN FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: STEVEN J. GOMO FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: EDDY W. HARTENSTEIN FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: DR. CHENMING HU FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: CATHERINE P. LEGO FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: SANJAY MEHROTRA FOR FOR MANAGEMENT 1H ELECTION OF DIRECTOR: D. SCOTT MERCER FOR FOR MANAGEMENT 2 TO APPROVE AN AMENDMENT TO THE SANDISK CORPORATION 2 FOR FOR MANAGEMENT 3 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 28, 2014. FOR FOR MANAGEMENT 4 TO PASS AN ADVISORY RESOLUTION TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT AMBARELLA INC Ticker: AMBA Security ID: G037AX-101 Meeting Date: 4-Jun-14 Meeting Type: ANNUAL Record Date: 12-May-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR LESLIE D. KOHN FOR FOR MANAGEMENT D. JEFFREY RICHARDSON FOR FOR MANAGEMENT LIP-BU TAN FOR FOR MANAGEMENT 2 PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AMBARELLA'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING ON JANUARY 31, 2015. FOR FOR MANAGEMENT CLEAN HARBORS INC Ticker: CLH Security ID: 184496-107 Meeting Date: 18-Jun-14 Meeting Type: ANNUAL Record Date: 12-May-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR EUGENE BANUCCI FOR FOR MANAGEMENT EDWARD G. GALANTE FOR FOR MANAGEMENT THOMAS J. SHIELDS FOR FOR MANAGEMENT JOHN R. WELCH FOR FOR MANAGEMENT 2 TO APPROVE AN ADVISORY VOTE ON THE COMPANY'S EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 3 TO APPROVE AN AMENDMENT TO SECTION 6(M) OF THE COMPANY'S 2 FOR FOR MANAGEMENT 4 TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF THE COMPANY'S BOARD OF DIRECTORS OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT FISCAL YEAR. FOR FOR MANAGEMENT HORNBECK OFFSHORE SERVICES Ticker: HOS Security ID: 440543-106 Meeting Date: 19-Jun-14 Meeting Type: ANNUAL Record Date: 22-May-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR TODD M. HORNBECK FOR FOR MANAGEMENT PATRICIA B. MELCHER FOR FOR MANAGEMENT NICHOLAS L. SWYKA, JR. FOR FOR MANAGEMENT 2 TO RATIFY THE REAPPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS AND AUDITORS FOR THE FISCAL YEAR 2014. FOR FOR MANAGEMENT 3 TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS SET FORTH IN THE PROXY STATEMENT. FOR FOR MANAGEMENT EXLSERVICE HOLDINGS INC Ticker: EXLS Security ID: 302081-104 Meeting Date: 20-Jun-14 Meeting Type: ANNUAL Record Date: 22-May-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR DAVID B. KELSO FOR FOR MANAGEMENT CLYDE W. OSTLER FOR FOR MANAGEMENT SOM MITTAL FOR FOR MANAGEMENT 2 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY. FOR FOR MANAGEMENT 3 TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS OF THE COMPANY. FOR FOR MANAGEMENT 4 TO APPROVE THE PERFORMANCE-BASED PROVISIONS OF THE 2(M) PURPOSES. FOR FOR MANAGEMENT DOLLAR TREE INC Ticker: DLTR Security ID: 256746-108 Meeting Date: 19-Jun-14 Meeting Type: ANNUAL Record Date: 22-May-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR ARNOLD S. BARRON FOR FOR MANAGEMENT MACON F. BROCK, JR. FOR FOR MANAGEMENT MARY ANNE CITRINO FOR FOR MANAGEMENT H. RAY COMPTON FOR FOR MANAGEMENT CONRAD M. HALL FOR FOR MANAGEMENT LEMUEL E. LEWIS FOR FOR MANAGEMENT J. DOUGLAS PERRY FOR FOR MANAGEMENT BOB SASSER FOR FOR MANAGEMENT THOMAS A. SAUNDERS III FOR FOR MANAGEMENT THOMAS E. WHIDDON FOR FOR MANAGEMENT CARL P. ZEITHAML FOR FOR MANAGEMENT 2 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS FOR FOR MANAGEMENT 3 TO RATIFY THE SELECTION OF KPMG AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FOR MANAGEMENT 4 SHAREHOLDER PROPOSAL TO IMPLEMENT A MAJORITY VOTE STANDARD IN UNCONTESTED DIRECTOR ELECTIONS AGAINST FOR STAKEHOLDER BIO-REFERENCE LABS Ticker: BRLI Security ID: 09057G-602 Meeting Date: 10-Jul-14 Meeting Type: ANNUAL Record Date: 4-Jun-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR SAM SINGER FOR FOR MANAGEMENT HARRY ELIAS FOR FOR MANAGEMENT 2 RESOLVED, THAT THE STOCKHOLDERS OF THE COMPANY APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION PAID TO THE COMPANY'S THREE NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE COMPANY'S PROXY STATEMENT RELATING TO THE 2 FOR FOR MANAGEMENT HERCULES GROWTH TECHNOLOGY Ticker: HTGC Security ID: 427096-508 Meeting Date: 8-Jul-14 Meeting Type: ANNUAL Record Date: 5-Jun-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR ROBERT P. BADAVAS FOR FOR MANAGEMENT 2 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP TO SERVE AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. FOR FOR MANAGEMENT 3 ADVISORY VOTE TO APPROVE THE COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION. FOR FOR MANAGEMENT MONTAGE TECHNOLOGY GROUP Ticker: MONT Security ID: G6209T-105 Meeting Date: 31-Jul-14 Meeting Type: SPECIAL MTNG OF SHAREGOLDERS Record Date: 7-Jul-14 # PROPOSAL MGT REC VOTE CAST SPONSOR S1 TO APPROVE, BY SPECIAL RESOLUTION, THE MERGER AND AUTHORIZE AND APPROVE THE MERGER AGREEMENT, AS IT MAY BE AMENDED FROM TIME TO TIME, AND ANY AND ALL TRANSACTIONS CONTEMPLATED THEREBY (INCLUDING, BUT NOT LIMITED TO, THE PLAN OF MERGER REFERRED TO IN SECTION 233(3) OF THE CAYMAN COMPANIES LAW AND THE AMENDMENT & RESTATEMENT OF COMPANY'S MEMORANDUM & ARTICLES OF ASSOCIATION) FOR FOR STAKEHOLDER MICROCHIP TECHNOLOGY INC Ticker: MCHP Security ID: 595017-104 Meeting Date: 25-Aug-14 Meeting Type: ANNUAL MEETING Record Date: 28-Jul-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR STEVE SANGHI FOR FOR MANAGEMENT MATTHEW W. CHAPMAN FOR FOR MANAGEMENT L.B. DAY FOR FOR MANAGEMENT ESTHER L. JOHNSON FOR FOR MANAGEMENT WADE F. MEYERCORD FOR FOR MANAGEMENT 2 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF MICROCHIP FOR THE FISCAL YEAR ENDING MARCH 31, 2015. FOR FOR MANAGEMENT 3 TO AMEND MICROCHIP'S 2, 2024. FOR FOR MANAGEMENT 4 TO AMEND MICROCHIP'S 1, 2024. FOR FOR MANAGEMENT 5 PROPOSAL TO APPROVE, ON AN ADVISORY (NON-BINDING) BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVES. FOR FOR MANAGEMENT IXYS CORPORATION Ticker: IXYS Security ID: 46600W-106 Meeting Date: 28-Aug-14 Meeting Type: ANNUAL MEETING Record Date: 28-Jul-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR DONALD L. FEUCHT FOR FOR MANAGEMENT SAMUEL KORY FOR FOR MANAGEMENT S. JOON LEE FOR FOR MANAGEMENT TIMOTHY A. RICHARDSON FOR FOR MANAGEMENT JAMES M. THORBURN FOR FOR MANAGEMENT KENNETH D. WONG FOR FOR MANAGEMENT NATHAN ZOMMER FOR FOR MANAGEMENT 2 TO APPROVE AN INCREASE OF 350, FOR FOR MANAGEMENT 3 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS OF THE COMPANY. FOR FOR MANAGEMENT 4 STOCKHOLDER PROPOSAL ON BOARD INCLUSIVENESS. AGAINST FOR STAKEHOLDER 5 TO RATIFY THE SELECTION OF BDO USA, LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR ITS FISCAL YEAR ENDING MARCH 31, 2015. FOR FOR MANAGEMENT NETSCOUT SYSTEMS INC Ticker: NTCT Security ID: 64115T-104 Meeting Date: 9-Sep-14 Meeting Type: ANNUAL MEETING Record Date: 28-Jul-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR JOSEPH G. HADZIMA FOR FOR MANAGEMENT 2 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP TO SERVE AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 31, 2015. FOR FOR MANAGEMENT 3 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THIS PROXY STATEMENT IN ACCORDANCE WITH SECURITIES EXCHANGE COMMISSION RULES. FOR FOR MANAGEMENT Entrepreneur US Large Cap Fund The Fund did not vote any securities or have any securities that were subject to a vote during the reporting period. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) EntrepreneurShares Series Trust By (Signature and Title)* /s/ Dr. Joel M. Shulman Dr. Joel M. Shulman Principal Executive Officer Date August 7, 2014 * Print the name and title of each signing officer under his or her signature.
